 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT



by and among



KAYDON CORPORATION
KAYDON CORPORATION LIMITED
KAYDON ACQUISITION IX, INC.



and



MOOG INC.
MOOG CONTROLS LIMITED
MOOG CANADA CORPORATION



 

Dated as of July 26, 2005

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT

        THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of July 26,
2005, is by and among Kaydon Corporation, a Delaware corporation ("Kaydon"),
Kaydon Corporation Limited, a corporation organized under the laws of England
and Wales ("Kaydon Limited"), and Kaydon Acquisition IX, Inc., a Delaware
corporation ("Acquisition" and, together with Kaydon and Kaydon Limited,
"Sellers"), and Moog Inc., a New York corporation ("Moog"), Moog Controls
Limited, a corporation organized under the laws of England and Wales ("Moog
U.K.") and Moog Canada Corporation, a Nova Scotia unlimited liability company
("Moog Canada" and, together with Moog and Moog U.K., "Buyers").

RECITALS

        A. Kaydon is the record owner of all of the issued and outstanding
shares of common stock, par value $.01 per share (the "Electro-Tec Shares"), of
Electro-Tec Corp., a Delaware corporation ("Electro-Tec").

        B. Kaydon Limited is the record owner of all of the issued and
outstanding ordinary shares (the "IDM Shares"), of I.D.M. Electronics Limited, a
corporation organized under the laws of England and Wales ("IDM").

        C. Acquisition is the record owner of all of the issued and outstanding
shares of capital stock, no par value per share (the "Focal Shares" and,
together with the Electro-Tec Shares and the IDM Shares, the "Shares"), of Focal
Technologies Corporation, a corporation organized under the laws of Nova Scotia,
Canada ("Focal").

        D. Kaydon desires to sell to Moog, and Moog desires to purchase from
Kaydon, the Electro-Tec Shares; Kaydon Limited desires to sell to Moog U.K., and
Moog U.K. desires to purchase from Kaydon Limited, the IDM Shares; and
Acquisition desires to sell to Moog Canada, and Moog Canada desires to purchase
from Acquisition, the Focal Shares, in each case upon the terms set forth in
this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, Sellers and Buyers hereby
agree as follows:

ARTICLE I


DEFINITIONS



        For purposes of this Agreement:

        "Action"

or "Actions" means any lawsuit, legal proceeding, administrative enforcement
proceeding, arbitration proceeding, dispute, investigation or other proceeding
before or by any Governmental Authority.



        "Affiliate"

means with respect to any Person, any Person that directly or indirectly
controls, is controlled by or is under common control with such Person. As used
in this



-1-



definition, "control" (including with its correlative meanings, "controlled by"
and "under common control with") means possession, directly or indirectly, of
the power to direct or cause the direction of management or policies, whether
through the ownership of securities, the ownership of partnership or other
equity interests, by contract or otherwise.

        "Agreement"

has the meaning set forth in the preamble.



        "Arbitration Firm"

has the meaning set forth in Section 2.3(b).



        "Balance Sheet Date"

has the meaning set forth in Section 4.5(a).



        "Business

Day" means any day other than a Saturday, Sunday or a day on which national
banks are authorized or obligated by Law or executive order to close in the
United States.



        "Buyers"

has the meaning set forth in the preamble.



        "Buyers' Disallowed Deduction"

has the meaning set forth in Section 6.4(e).



        "Buyer Indemnitees"

has the meaning set forth in Section 7.3.



        "Cash"

means the fair market value (expressed in United States dollars) of all cash and
cash equivalents (including marketable securities and short term investments) of
the Companies.



        "Closing"

has the meaning set forth in Section 3.1.



        "Closing Date"

means the date on which the Closing occurs.



        "Code"

means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.



        "Companies"

means Electro-Tec, IDM and Focal and "Company" means any of them.



        "Company Debt"

means all liabilities and obligations, including principal, interest, fees,
penalties and expenses, relating to or arising from (i) indebtedness of the
Companies for borrowed money and (ii) obligations of the Companies under
capitalized leases.



        "Company Employees"

has the meaning set forth in Section 4.17(c).



        "Confidentiality Agreement"

means that certain confidentiality agreement between Kaydon and Moog dated May
17, 2005.



        "Consent"

means any consent, approval, authorization, qualification, waiver, registration
or notification required to be obtained from, filed with or delivered to a
Person in connection with the consummation of the transactions provided for
herein.



        "Contracts"

means all written contracts, leases, licenses, and other agreements (including
any amendments and other modifications thereto), to which any of the Companies
is a party that are in effect on the date of this Agreement.



-2-

        "Cost of Completion"

means the cost to manufacture the remaining unfulfilled products and provide the
remaining services under the applicable Contract including only the Company's
standard material cost, standard direct labor cost and standard overhead cost
for the relevant product.

        "Covenant Termination Date"

has the meaning set forth in Section 7.1(a).



        "Deferred Consent"

has the meaning set forth in Section 3.4.



        "Deferred Item"

has the meaning set forth in Section 3.4.



        "Downward Adjustment Amount"

has the meaning set forth in Section 2.3(d).



        "Employee Plans"

has the meaning set forth in Section 4.11(a).



        "Environment"

means soil, surface waters, groundwater, land, stream sediments, surface or
subsurface strata, and ambient air.



        "Environmental Law"

means all Laws relating to the protection of the Environment or the generation,
production, use, storage, treatment, transportation or disposal of Hazardous
Material.



        "ERISA"

means the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.



        "Escrow Agent"

means JP Morgan Trust Company, National Association.



        "Exchange Act"

means the Securities Exchange Act of 1934, as amended.



        "Financial Statements"

has the meaning set forth in Section 4.5(a).



        "Final Net Working Capital"

has the meaning set forth in Section 2.3(a).



        "Final Net Working Capital Statement"

has the meaning set forth in Section 2.3(c).



        "GAAP"

means United States generally accepted accounting principles applied on a
consistent basis.



        "General Enforceability Exceptions"

has the meaning set forth in Section 4.4.



        "Governmental Authority"

means any government or political subdivision, whether federal, state, local or
foreign, or any agency, regulatory authority or instrumentality of any such
government or political subdivision, or any federal, state, local or foreign
court or arbitrator.



        "Government Contract"

means any Contract between any Company and a Governmental Authority.



-3-

        "Government Subcontract"

means any Contract that is a subcontract between any Company and a third party
relating to a Contract between such third party and any Governmental Authority.

        "Hazardous Material"

means any pollutant, toxic substance, including asbestos and asbestos-containing
materials, hazardous waste, hazardous material, hazardous substance,
contaminant, petroleum, radiation and radioactive materials and polychlorinated
biphyenyls as defined in, listed by or regulated by any Environmental Law.



        "Indemnification Notice"

has the meaning set forth in Section 7.6(a).



        "Indemnified Party"

has the meaning set forth in Section 7.6(a).



        "Indemnifying Party"

has the meaning set forth in Section 7.6(a).



        "Intellectual Property"

means any and all (i) patents and patent applications; (ii) trademarks, service
marks, trade names, brand names, trade dress, slogans, logos and Internet domain
names; (iii) inventions, discoveries, ideas, processes, formulae, designs,
models, industrial designs, know-how, confidential information, proprietary
information and trade secrets, whether or not patented or patentable; (iv)
copyrights, writing and other copyrightable works and works in progress,
databases, website content and software (other than "off-the-shelf" software,
software embedded in products and machinery and other software generally
available from retail vendors); (v) other intellectual property rights and
foreign equivalent or counterpart rights and forms of protection of a similar or
analogous nature or having similar effect in any jurisdiction throughout the
world; (vi) registrations and application for registration of any of the
foregoing; and (vii) renewals, extensions, continuations, divisionals,
reexaminations or reissues or equivalent or counterpart of any of the foregoing
in any jurisdiction throughout the world.



        "Intercompany Debt"

means all liabilities and obligations owing from any of the Companies, on the
one hand, to Kaydon or any of its Affiliates, on the other hand (other than
trade payables arising from intercompany sales of product in the ordinary course
of business set forth on Schedule 1).



        "Interim Financial Statements"

has the meaning set forth in Section 4.5(a).



        "IRS"

has the meaning set forth in Section 4.11(b).



        "Law"

means any law, statute, code, ordinance, regulation or rule of any Governmental
Authority in effect on or prior to the Closing Date.



        "Lease"

has the meaning set forth in Section 4.8(b).



        "Leased Real Property"

has the meaning set forth in Section 4.8(b).



        "Liens"

means any security interest, mortgage, lien, option, pledge, right of first
refusal, charge, claim, right of way, easement, encroachment or other similar
restriction, including any restriction on use, voting (in the case of the
Shares), transfer, receipt of income or exercise of any other attribute of
ownership.



-4-

        "Losses"

has the meaning set forth in Section 7.2.

        "Material Adverse Effect"

means any change, occurrence or development that has a material adverse effect
on the business, results of operations or financial condition of the Companies
taken as a whole, but excluding any effect (a) resulting from general economic
conditions (whether as a result of acts of terrorism, war (whether or not
declared), armed conflicts or otherwise), (b) affecting companies in the
industry in which they conduct their businesses generally, (c) resulting from
the announcement or performance of this Agreement or the transactions
contemplated hereby, or (d) resulting from any actions required under this
Agreement to obtain any Consent from any Person.



        "Material Contracts"

has the meaning set forth in Section 4.12(a).



        "Net Working Capital"

has the meaning set forth on Exhibit A.



        "Order"

means any order, judgment, ruling, injunction, assessment, award, decree or writ
of any Governmental Authority.



        "Owned Real Property"

has the meaning set forth in Section 4.8(a).



        "Payoff Letters"

means the letters provided by the holders of Company Debt to the Companies in
connection with the repayment of the Company Debt as contemplated hereby.



        "Permits"

means any license, permit, authorization, certificate of authority,
qualification or similar document or authority that has been issued or granted
by any Governmental Authority.



        "Permitted Liens"

means (a) Liens arising in connection with Company Debt, (b) Liens for Taxes of
Governmental Authorities not yet due and payable or which are being contested in
good faith by appropriate proceedings, (c) mechanics', workmens', repairmen's,
warehousemen's, carriers' or other like Liens arising or incurred in the
ordinary course of business or by operation of Law if the underlying obligations
are not delinquent, and (d) with respect to the Real Property, (i) any
conditions that may be shown by a current, accurate survey, (ii) easements,
encroachments, restrictions, rights of way and any other non-monetary title
defects, and (iii) zoning, building and other similar restrictions; provided,
however, that none of the foregoing described in clause (d) do or will
individually or in the aggregate materially impair the continued use, occupancy
or operation of the property to which they relate in the business of any Company
as presently conducted.



        "Person"

means any individual, sole proprietorship, partnership, corporation, limited
liability company, joint venture, unincorporated society or association, trust
or other legal entity or any Governmental Authority.



        "Power of Attorney"

has the meaning set forth in Section 3.5.



        "Purchase Price"

has the meaning set forth in Section 2.2(a).



-5-

        "Real Property"

means the Owned Real Property together with the Leased Real Property and all
buildings and other structures and improvements located thereon and all rights,
privileges, interests, easements and appurtenances thereunto.

        "Release"

means any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping of a Hazardous
Material into the Environment.



        "SEC"

has the meaning set forth in Section 6.9.



        "Section 116 Withholding Escrow Agreement"

has the meaning set forth in Section 2.2(a).



        "Section 338 Election"

has the meaning set forth in Section 6.4(a)(i).



        "Securities Act"

means the Securities Act of 1933, as amended.



        "Sellers"

has the meaning set forth in the preamble.



        "Sellers' Disallowed Deduction"

has the meaning set forth in Section 6.4(e).



        "Seller Indemnitees"

has the meaning set forth in Section 7.2.



        "Sellers' Knowledge"

means the actual knowledge of Brian P. Campbell, John R. Emling, Peter C.
DeChants, Kenneth W. Crawford, John F. Brocci, Jerald Benjamin and, with respect
to a particular Seller, also includes the General Manager (the Managing Director
in the case of Kaydon Limited) and Controller of the Company being sold by such
Seller.



        "Shares"

has the meaning set forth in the recitals.



        "Substantial Interest"

means direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of voting securities or other voting
interests representing at least 50% of the outstanding voting power of a Person
or equity securities or other equity interests representing at least 50% of the
outstanding equity securities or equity interests in a Person.



        "Target Net Working Capital"

means $10,373,000.



        "Tax"

means any federal, state, local or foreign net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, value-added,
transfer, franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax of any kind whatsoever imposed by any
Taxing Authority, and including any fine or penalty thereon.



        "Tax Returns"

means all Tax returns, statements and reports.



-6-

        "Taxing Authority"

means any Governmental Authority responsible for the administration or
imposition of any Tax.

        "Threshold Deductible"

has the meaning set forth in Section 7.5(a).



        "Transition Services Agreement"

has the meaning set forth in Section 3.2(h).



        "Unaudited Financial Statements"

has the meaning set forth in Section 4.5(a).



        "Upward Adjustment Amount"

has the meaning set forth in Section 2.3(e).



ARTICLE II


SALE AND PURCHASE



        2.1

Sale and Purchase of Shares. At the Closing (a) Kaydon shall sell, assign and
transfer to Moog all of the Electro-Tec Shares, Kaydon Limited shall sell,
assign and transfer to Moog U.K. all of the IDM Shares and Acquisition shall
sell, assign and transfer to Moog Canada all of the Focal Shares, (b) Buyers
shall purchase and acquire the Shares and shall pay and deliver the Purchase
Price (as defined in Section 2.2 hereof) to Sellers and take the other actions
described in this ARTICLE II, and (c) the parties shall take the actions
described in ARTICLE III.



        2.2

Purchase Price.



                (a)

Subject to the adjustment set forth in Section 2.3, in full consideration for
the transfer of the Shares, at the Closing, Buyers shall pay to Sellers, an
aggregate amount equal to (i) $72,400,000 minus (ii) $0.00, representing the
aggregate amount of Company Debt which is set forth in detail on Schedule 4.25
(such amount, the "Purchase Price"). The Purchase Price shall be payable to
Sellers at the Closing by means of (i) a wire transfer of $64.9 million in
immediately available funds in U.S. Dollars to an account designated in writing
by Sellers at least three Business Days prior to the Closing Date and (ii) a
wire transfer of $7.5 million in immediately available funds in U.S. Dollars to
an account designated in writing by the Escrow Agent, which amount shall be held
pursuant to an escrow agreement in the form attached hereto as Exhibit F (the
"Section 116 Withholding Escrow Agreement"). The Purchase Price shall be
allocated among and paid to the Sellers as set forth on Schedule 2.2(a) and the
parties shall report the purchase and sale of the Shares in their respective Tax
Returns in accordance with such allocation.



                (b)

At the Closing, Buyers shall on behalf of the Companies, cause the Company Debt,
if any, which is capable of being prepaid to be repaid in full to the party or
parties entitled thereto pursuant to the Payoff Letters.



        2.3

Purchase Price Adjustment.



                (a)

Final Net Working Capital Statement. Within 60 days after the Closing Date, Moog
shall cause to be prepared and delivered to Kaydon a final net working capital
statement (the "Final Net Working Capital Statement"), setting forth the
combined Net Working Capital of the Companies as of the close of business on the
Closing Date (the "Final



-7-



Net Working Capital"). The Final Net Working Capital Statement is to be prepared
in accordance with GAAP and the principles set forth on Exhibit A. The Buyers
and the Sellers agree that the purpose of the purchase price adjustment
contemplated by this Section 2.3 is (i) to measure changes between the Target
Net Working Capital and the Final Net Working Capital, and (ii) to account for
any Cash in the Companies as of the Closing Date. The purchase price adjustment
is not intended to permit the introduction of different judgments, accounting
methods, policies, practices, procedures, classifications or estimation
methodology for purposes of determining the asset and liability balances from
those used in the preparation of the Interim Financial Statements except as set
forth on Exhibit A.

                (b)

Dispute. Within 60 days following receipt by Kaydon of the Final Net Working
Capital Statement, Kaydon shall deliver written notice to Moog of any dispute it
has with respect to the preparation or content of the Final Net Working Capital
Statement. Such notice must describe in reasonable detail the specific items
contained in the Final Net Working Capital Statement that Kaydon disputes and
the dollar amount of each such dispute and provide reasonable supporting
documentation for each such dispute. If Kaydon does not notify Moog of a dispute
with respect to the Final Net Working Capital Statement within such 60-day
period, such Final Net Working Capital Statement will be final, conclusive and
binding on the parties. In the event of a notification of a dispute by Kaydon,
Moog and Kaydon shall negotiate in good faith to resolve such dispute. If Moog
and Kaydon, notwithstanding such good faith effort, fail to resolve such dispute
within 30 days after Kaydon advises Moog of its objections, then Moog and Kaydon
jointly shall engage the firm of Deloitte & Touche LLP to resolve such dispute.
If such firm is unable to serve, Moog and Kaydon shall jointly select an arbiter
from an accounting firm of national standing that is not the independent auditor
of either Moog or Kaydon (or their respective Affiliates). If Moog and Kaydon
are unable to select such an arbiter within such time period, the American
Arbitration Association shall make such selection. Deloitte & Touche LLP or any
other Person so selected shall be referred to herein as the "the "Arbitration
Firm". The Arbitration Firm shall only consider those items and amounts set
forth on the Final Net Working Capital Statement as to which Moog and Kaydon
have disagreed within the time period specified above and must resolve the
matter in accordance with the terms and provisions of this Agreement. Upon the
agreement of Moog and Kaydon or the decision of the Arbitration Firm, the Final
Net Working Capital Statement will be final, conclusive and binding on the
parties. The fees, expenses and costs of the Arbitration Firm will be borne
equally by Moog and the Sellers.



                (c)

Access. For purposes of complying with the terms set forth in this Section 2.3,
each party shall cooperate with and make available to the other parties and
their respective representatives all information, records, data and working
papers, and shall permit reasonable access to its facilities and personnel, as
may be reasonably required in connection with the preparation and analysis of
the Final Net Working Capital Statement and the resolution of any disputes
thereunder.



                (d)

Downward Adjustment. If the Final Net Working Capital (as finally determined
pursuant to Section 2.3(b)) is less than the Target Net Working Capital, then
the Purchase Price will be adjusted such that the net effect to the Purchase
Price is a decrease in an amount equal to the shortfall between the Final Net
Working Capital and the Target Net Working Capital (the "Downward Adjustment
Amount"). Sellers shall pay or cause to be paid,



-8-



by bank wire transfer of immediately available funds, to an account or accounts
designated in writing by Buyers, an amount in cash equal to the Downward
Adjustment Amount. Such payments shall be made to Buyers within five Business
Days from the date on which the Final Net Working Capital is finally determined
pursuant to Section 2.3(b), plus interest on the Downward Adjustment Amount from
the Closing Date to the date of payment thereof at the per annum rate equal to
the 90 day London Interbank Offer Rate on the Closing Date, as published in the
Wall Street Journal.

                (e)

Upward Adjustment. If the Final Net Working Capital (as finally determined
pursuant to Section 2.3(b)) is greater than the Target Net Working Capital, then
the Purchase Price will be adjusted such that the net effect to the Purchase
Price is an increase in an amount equal to the excess of the Final Net Working
Capital over the Target Net Working Capital (the "Upward Adjustment Amount").
Buyers shall pay or cause to be paid, by bank wire transfer of immediately
available funds, to an account designated in writing by Sellers, an amount in
cash equal to the Upward Adjustment Amount. Such payments shall be made to
Sellers within five Business Days from the date on which the Final Net Working
Capital is finally determined pursuant to Section 2.3(b), plus interest on the
Upward Adjustment Amount from the Closing Date to the date of payment thereof at
the per annum rate equal to the 90 day London Interbank Offer Rate on the
Closing Date, as published in the Wall Street Journal.



                (f)

Any Upward Adjustment Amount or Downward Adjustment Amount shall be allocated
among the Sellers in the same proportion as the payment of the Purchase Price
and shall be paid to or by each Seller consistent with such allocation.



ARTICLE III


CLOSING AND DELIVERIES



        3.1

Closing. The closing of the transactions contemplated hereby (the "Closing")
will take place at the offices of Dykema Gossett PLLC, 2723 S. State St., Ann
Arbor, Michigan, on the date hereof. All proceedings to be taken and all
documents to be executed and delivered by all parties at the Closing will be
deemed to have been taken and executed simultaneously and no proceedings will be
deemed to have been taken nor documents executed or delivered until all have
been taken, executed and delivered.



        3.2

Deliveries by Sellers. At the Closing, Sellers shall deliver or cause to be
delivered to Buyers the following items:



                (a)

The stock certificates representing the Shares, with duly executed stock powers
attached in proper form for transfer;



                (b)

The Payoff Letters reflecting all outstanding Company Debt which is capable of
being prepaid and any necessary UCC termination statements or other releases as
may be reasonably required to evidence the satisfaction of such Company Debt;



                (c)

The certificate of incorporation (or foreign equivalent) of each Company
certified as of the most recent practicable date by the relevant Governmental
Authority;



-9-

                (d)

A certificate of the relevant Governmental Authority as to the good standing of
each Company as of the most recent practicable date;

                (e)

A certificate of the Secretary of each Company, given by the Secretary on behalf
of such Company and not in the Secretary's individual capacity, certifying as to
the bylaws (or foreign equivalent) and the incumbency of each officer of such
Company and as to the resolutions of the Board of Directors (or equivalent) of
such Company authorizing this Agreement and the transactions contemplated
hereby;



                (f)

Written resignations from the directors and officers of each Company who are
listed on Schedule 3.2(f), each effective as of the Closing Date, which
resignations shall include a release substantially in the form attached hereto
as Exhibit E;



                (g)

Original corporate record books and stock record books of each Company;



                (h)

A duly executed counterpart to the Transition Services Agreement substantially
in the form attached hereto as Exhibit B (the "Transition Services Agreement");



                (i)

A duly executed counterpart to the Section 116 Withholding Escrow Agreement; and



                (j)

A duly executed Power of Attorney.



        3.3

Deliveries by Buyers. At the Closing, Buyers shall deliver to Sellers the
following items:



                (a)

The Purchase Price paid to Sellers in accordance with Section 2.2(a) and the
Company Debt which is capable of being prepaid paid to the relevant Persons in
accordance with Section 2.2(b);



                (b)

A certificate of the Secretary of Moog, given by the Secretary on behalf of Moog
and not in the Secretary's individual capacity, certifying as to the resolutions
of the Board of Directors of Moog authorizing this Agreement and the
transactions contemplated hereby (including authorizing and directing Moog U.K.
and Moog Canada to enter into this Agreement and to consummate the transactions
contemplated hereby);



                (c)

A duly executed counterpart to the Transition Services Agreement; and



                (d)

A duly executed counterpart to the Section 116 Withholding Escrow Agreement



        3.4

Consents to Assignment. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign or
transfer any Contract, Permit or any claim, right or benefit arising thereunder
or resulting therefrom, if the sale of the Shares, without the consent of a
Governmental Authority or any other Person, as the case may be, would constitute
a breach thereof. If such consent (a "Deferred Consent") is not obtained, then
(a) the Contract or Permit to which such Deferred Consent relates (a "Deferred
Item") shall be withheld from sale pursuant to this Agreement without any
reduction in the



-10-



 Purchase Price, (b) from and after the Closing, Sellers and Buyers will
cooperate, in all reasonable respects (not including the payment of money or
other consideration) to obtain such Deferred Consent as soon as practicable
after the Closing and (c) until such Deferred Consent is obtained, Sellers and
Buyers will cooperate, in all reasonable respects, to provide to Buyers the
benefits under the Deferred Item to which such Deferred Consent relates (with
Buyers entitled to all the gains and responsible for all the losses, Taxes,
liabilities and obligations thereunder) and Sellers shall not transfer any
Deferred Item to any other Person or Governmental Authority.

        3.5

Stock Transfer Stamp Tax. Moog U.K. acknowledges that, on the Closing Date, it
is acquiring the IDM Shares subject to due stamping in respect of transfer taxes
under United Kingdom law. Kaydon Limited shall deliver a Power of Attorney in
substantially the form of Exhibit G (the "Power of Attorney") to secure the
interest of Moog U.K. as the buyer of the IDM Shares, which Power of Attorney
shall expire on the date on which such taxes are paid in accordance with Section
6.4(g) and Moog U.K. is entered in the register of members of IDM as holder of
the IDM Shares.



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLERS



        The Sellers represent and warrant to Buyers as of the date of this
Agreement as follows:

        4.1

Organization and Standing. Each Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation. Each Company is duly qualified to do business, and in good
standing, in each jurisdiction in which the character of the properties owned or
leased by it or in which the conduct of its business requires it to be so
qualified, except where the failure to be so qualified or to be in good standing
would not have a Material Adverse Effect. Each Seller has full corporate power
and authority necessary to carry on the businesses in which it is engaged, and
to own and use the properties owned and used by it. Sellers have made available
to Moog correct and complete copies of the certificate of incorporation and
bylaws (or the foreign equivalent of each of them) of the Companies (each as
amended to date) and the minute books (containing the records of meetings of the
stockholders and the board of directors or foreign equivalents) and the stock
record books of the Companies. No Company is in default under or in violation of
any provision of its certificate of incorporation or bylaws (or the foreign
equivalent of each of them).



        4.2

Capitalization. The Shares issued and outstanding as set forth on Schedule 4.2
represent the only issued and outstanding shares of capital stock of the
Companies and are duly authorized, validly issued, fully paid and nonassessable.
Kaydon is the record and beneficial owner of the Electro-Tec Shares and has good
and valid title to the Electro-Tec Shares, free and clear of all Liens. Kaydon
Limited is the record and beneficial owner of the IDM Shares and has good and
valid title to the IDM Shares, free and clear of all Liens. Acquisition is the
record and beneficial owner of the Focal Shares and has good and valid title to
the Focal Shares, free and clear of all Liens. There are no (a) outstanding
securities convertible or exchangeable into shares of capital stock of any
Company; (b) options, warrants, calls, subscriptions or other rights, agreements
or commitments obligating any Company to issue, transfer, sell or register under
the Securities Act or the Exchange Act any shares of its capital stock; or
(c) voting trusts or other



-11-



agreements or understandings to which any Company is a party or by which any
Company is bound with respect to the voting, transfer or other disposition of
its shares of capital stock.

        4.3

No Subsidiaries or Investments. No Company owns, directly or indirectly, any
outstanding voting stock, membership interests, partnership interests or equity
of any other corporation, limited liability company, partnership or other
entity, nor does any Company have the right to acquire by any means, an interest
or investment representing an equity, profit or voting interest entitling such
Company to vote for or appoint the management of any other Person. No Company is
subject to any obligation to make any investment (in the form of loans or
capital contributions) in any Person.



        4.4

Authority, Validity and Effect; No Conflict; Required Filings and Consents.



                (a)

Each Seller has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated herein. This Agreement, and each other agreement executed and
delivered by the Sellers pursuant to this Agreement, has been duly executed and
delivered by each Seller pursuant to all necessary authorization and is the
legal, valid and binding obligation of each Seller, enforceable against each
Seller in accordance with its terms, except as limited by (a) applicable
bankruptcy, reorganization, insolvency, moratorium or other similar Laws
affecting the enforcement of creditors' rights generally from time to time in
effect, and (b) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at Law or in equity) (collectively
(a) and (b) together, the "General Enforceability Exceptions").



                (b)

Other than as set forth in Schedule 4.4(b), neither the execution and delivery
of this Agreement by Sellers, nor the consummation by Sellers of the
transactions contemplated herein, nor compliance by Sellers with any of the
provisions hereof, will (i) conflict with or result in a breach of any
provisions of the certificate of incorporation, bylaws or similar organizational
document of Sellers or the Companies, (ii) constitute or result in a material
breach of any term, condition or provision of, or constitute a material default
under, or give rise to any right of termination, cancellation or acceleration
with respect to any Material Contract or Government Contract or Government
Subcontract, (iii) violate any Order or Law applicable to the Companies or any
of their respective properties or assets or (iv) result in the imposition of any
Lien upon the Shares or any of the assets or properties of the Companies.



                (c)

Other than as set forth in Schedule 4.4(c), no Consent or Permit is required to
be obtained by the Companies or Sellers for the consummation by Sellers of the
transactions contemplated in this Agreement that if not obtained would have a
Material Adverse Effect.



        4.5

Financial Statements; No Undisclosed Liabilities.



                (a)

Attached to Schedule 4.5(a) are copies of the following financial statements:
(i) the unaudited combined balance sheet of the Companies as of December 31,
2004, and the related unaudited combined statements of income and cash flows for
the year then ended, (the "Unaudited Financial Statements"), and (ii) the
unaudited combined balance sheet of the Companies as of July 2, 2005 (the
"Balance Sheet Date"), and the related unaudited



-12-



combined statements of income and cash flows for the six-month period then ended
(the "Interim Financial Statements" and together with the Unaudited Financial
Statements, the "Financial Statements"). Other than as set forth on Schedule
4.5(a)-1, (x) the books and records of the Companies from which the Unaudited
Financial Statements were prepared fairly present in all material respects the
assets, liabilities and operations of the Companies and (y) the Unaudited
Financial Statements are in conformity with such books and records.

                (b)

Other than as set forth in Schedule 4.5(a)-1 and 4.5(b), the Financial
Statements have been prepared by management in accordance with GAAP applied on a
consistent basis (except for the absence of footnote disclosure and customary
year-end adjustments, none of which will be material) and fairly present, in all
material respects, the financial position and results of operations of the
Companies as of the dates and for the periods indicated.



                (c)

To Sellers' Knowledge, no Company has any liability or obligation of any nature,
whether accrued, absolute, contingent, direct, indirect, unliquidated or
otherwise, and whether due or to become due, which is not reflected in the
Financial Statements or disclosed in the notes thereto, except those (i) which
were incurred in the ordinary course of business or (ii) which are described in
Schedule 4.5(c).



        4.6

Taxes.



                (a)

Each Company has filed all Tax Returns that it was required to file and has paid
all Taxes shown thereon as due and owing. All such Tax Returns were correct and
complete in all material respects.



                (b)

No Company has agreed to any extension or waiver of the statute of limitations
applicable to any Tax Return, or agreed to any extension of time with respect to
an Tax assessment or deficiency, which period (after giving effect to such
extension or waiver) has not yet expired.



                (c)

The Companies have withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.



                (d)

There are no Liens for unpaid Taxes on the assets of the Companies, except Liens
for Taxes of Governmental Authorities not yet due and payable or being contested
in good faith by appropriate proceedings for which collection or enforcement
against the property is stayed and for which appropriate reserves in accordance
with GAAP have been established on the Financial Statements and the Final Net
Working Capital Statement.



                (e)

As of the date of this Agreement, there is no Action currently pending or, to
the Sellers' Knowledge, threatened with respect to any Company in respect of any
Tax.



                (f)

Since the date of acquisition by Kaydon of such Company, no Company (i) has been
a member of an affiliated group of corporations within the meaning of Section
1504 of the Code (other than a group the common parent of which is Kaydon), or
(ii) has any liability



-13-



for Income Taxes of any Person (other than such Company) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law).

                (g)

No Company is subject to any agreement with any Seller or any other Company
relating to the sharing, allocation or payment of, or indemnity for, Taxes
relating to its business.



        4.7

Title; Sufficiency of Assets.



                (a)

Except as set forth on Schedule 4.7(a), the Companies have good and valid title
to all of the properties and assets, tangible or intangible, owned by the
Companies, or a valid leasehold interest in such assets leased by the Companies,
free and clear of all Liens except for Permitted Liens, excluding properties and
assets sold or disposed of by the Companies in the ordinary course of business
since the Balance Sheet Date.



                (b)

Except for the "Kaydon" name, as addressed in the Transition Services Agreement,
and as set forth on Schedule 4.7(b), the properties and assets, tangible and
intangible, that are owned, leased or licensed by the Companies constitute, as
of the date hereof, all of the properties and assets, tangible and intangible,
used or held for use in the conduct of the business of the Companies as
currently conducted by the Companies. The buildings, facilities, machinery,
equipment, furniture, leasehold and other improvements, fixtures, vehicles,
structures, and other tangible property material to the business or operations
of the Companies (the "Tangible Property") (i) are in reasonable working order
(normal wear and tear excepted) and (ii) are suitable for their current use and
are currently in use by the Companies in the operation of their respective
businesses in the ordinary course.



        4.8

Real Property.



                (a)

Schedule 4.8(a) contains a complete and accurate description of all real
property which is owned by the Companies (the "Owned Real Property"). The
Companies have marketable title to the Owned Real Property free and clear of any
Liens, except for Permitted Liens.



                (b)

Each real estate lease, sublease or other occupancy agreement (each, a "Lease")
with respect to Real Property leased by any Company (the "Leased Real Property")
is listed in Schedule 4.8(b) and each Lease is in full force and effect and,
other than as set forth on Schedule 4.8(b), all rent and other material sums and
charges payable thereunder are current and no Company, or to Sellers' Knowledge,
any other party to the Lease, is in breach or default in any material respect
with respect thereto. Each Company enjoys peaceful and undisturbed possession of
the Leased Real Property.



                (c)

The Real Property constitutes all real property interests used in the conduct of
the business and operations of the Companies as now conducted.



                (d)

No Company has received written notice of any default or breach by the Companies
under any covenants, conditions, restrictions, rights-of-way or easements
affecting the Real Property, and to the Sellers' Knowledge, no such default or
breach now exists.



-14-

                (e)

No portion of the Real Property or interest therein, including access thereto or
any easement benefiting such property, is subject to temporary requisition of
use by any Governmental Authority or has been condemned, or taken in any
proceeding similar to a condemnation proceeding, nor, to Sellers' Knowledge, is
there now pending any condemnation, expropriation, requisition or similar
proceeding against the Real Property or any portion thereof.

                (f)

No person has any right or option to acquire the Real Property, or any part
thereof, or any interest therein, from the Companies. No Company has entered
into any agreement with any person granting the right to use, occupy or possess
the Real Property.



                (g)

There are no existing or, to the Knowledge of the Sellers, threatened, general
or special assessments affecting the Companies' interest in the Real Property or
any portion thereof.



        4.9

Compliance with Laws. Other than with respect to compliance with Tax Laws, which
is addressed in Section 4.6, Laws governing Employee Plans, which is addressed
in Section 4.11, Environmental Laws, which is addressed in Section 4.18,
Permits, which is addressed in Section 4.10, Governmental Contracts, which is
addressed in Section 4.13 and employment Laws, which is addressed in Section
4.17, each Company:



                (a)

is in material compliance with all Laws and Orders applicable to its business,
assets, properties or employees conducting its business; and



                (b)

has received no written notification or any other written communication from any
Governmental Authority within the past two years (i) asserting that such Company
is not in compliance with any Law, or (ii) threatening to suspend, cancel or
revoke any Permit owned or held by such Company.



        4.10

Permits. Schedule 4.10 contains a complete list, as of the date of this
Agreement, of all material Permits (including under Environmental Laws) issued
to the Companies that are currently used by the Companies in connection with
their respective businesses, all of which Permits are in full force and effect.
No Company is in material violation of or material default under any such
Permit. The Permits listed on Schedule 4.10 constitute all material Permits
necessary for the conduct of the business of the Companies as currently
conducted by the Companies.



        4.11

Employee Benefit Plans.



                (a)

Schedule 4.11(a) sets forth a complete list of (i) all "employee benefit plans,"
as defined in Section 3(3) of ERISA and (ii) all other severance pay, salary
continuation, bonus, incentive, stock option, welfare, insurance, fringe
benefit, retirement, pension, profit sharing or deferred compensation plans,
contracts, programs or funds to which any Company makes or is required to make
payments, transfers, or contributions in respect of the employees of such
Company (all of the above being hereinafter individually or collectively
referred to as "Employee Plan" or "Employee Plans," respectively).



                (b)

Sellers have delivered or have caused to be delivered to Moog true and complete
copies of (i) the Employee Plans (including related trust agreements, custodial



-15-



agreements, insurance contracts, investment contracts and other funding
arrangements, if any, and adoption agreements, if any), (ii) any amendments to
the Employee Plans, (iii) with respect to the Electro-Tec Corporation Employee
Retirement Benefit Plan or any other Employee Plan that is intended to be
"qualified" within the meaning of Section 401(a) of the Code, the latest
determination letter of the Internal Revenue Service relating to that Employee
Plan; (iv) summary plan descriptions and summaries of material modifications
that have been provided to Company Employees; and (v) the three most recent
annual reports on Form 5500 prepared in connection with each Employee Plan (if
any such report was required), including all attachments (including without
limitation the audited financial statements, if any such financial statements
were required).

                (c)

Each Employee Plan has been maintained, operated, funded and administered in
substantial compliance with its terms and any related documents or agreements
and in substantial compliance with all applicable Laws.



                (d)

Each Employee Plan intended to be qualified under Section 401(a) of the Code has
heretofore been determined by the IRS to be so qualified, and each trust created
thereunder has heretofore been determined by the IRS to be exempt from tax under
the provisions of Section 501(a) of the Code. Those determinations have not been
revoked. There are no pending proceedings or, to Sellers' Knowledge, threatened
proceedings in which the 'qualified' status of any Employee Plan is at issue and
in which revocation of the IRS determination letter has been threatened. Each
such Employee Plan has not been amended since the receipt of the most recent IRS
determination letter, in a manner that would adversely affect the 'qualified'
status of the Plan.



                (e)

The term "Foreign Plan" means any Employee Plan that is maintained outside of
the United States. Each Foreign Plan substantially complies with all applicable
Law (including, without limitation, applicable Law regarding the form, funding
and operation of the Foreign Plan) in all material respects. The Financial
Statements reflect the Foreign Plan liabilities and accruals for contributions
required to be paid to the Foreign Plans, in accordance with GAAP.



                (f)

Except as set forth on Schedule 4.11(f), the Companies have no unfunded
liabilities in connection with any pension, post-retirement, defined benefit,
deferred compensation or similar plan. All contributions, premium payments and
other payments due from the Companies to or under such plans have been paid in a
timely manner. No tax or penalty has been incurred by any of the Companies with
respect to any Employee Plan.



                (g)

There is no Action by any Governmental Authority pending, or to the Sellers'
Knowledge, threatened, with respect to any Employee Plan, its related assets or
trusts, or any fiduciary, administrator or sponsor of such Employee Plan.



                (h)

To Sellers' Knowledge, neither any Employee Plan nor any other Person has
engaged in a "prohibited transaction," as defined in ERISA Section 406 or Code
Section 4975, with respect to such Employee Plan, for which no individual or
class exemption exists.



-16-

                (i)

Except as disclosed on Schedule 4.11(i), none of the Companies, nor any trade or
business, whether or not incorporated, that is deemed to be under common control
or affiliated with any of the Sellers within the meaning of ERISA Section 4001
or Code Sections 414(b), (c), (m) or (o), has ever sponsored or had any
obligation with respect to, and no Employee Plan is currently, (i) a
multi-employer plan (within the meaning of ERISA Section 3(37), (ii) a defined
benefit pension plan that is subject to Title IV of ERISA or (iii) an "employee
welfare benefit plan," as defined in ERISA Section 3(1), that provides benefits
to or on behalf of any person following retirement or other termination of
employment (except to the extent required by Code Section 4980B).

                (j)

There is no Contract, plan or arrangement covering any employee or former
employee of any of the Companies that, individually or in the aggregate, could
give rise to the payment by any of the Companies, directly or indirectly, of any
amount that would not be deductible pursuant to the terms of Code Section 280G.
There has been no disallowance of a deduction under Code Section 162(m) for
employee remuneration of any amount paid or payable by any of the Companies
under any contract or Employee Plan.



        4.12

Material Contracts.



                (a)

Set forth in Schedule 4.12(a) is a list of the following Contracts to which any
Company is a party (other than Government Contracts and Government Subcontracts,
which are addressed in Section 4.13) (the "Material Contracts"):



>         (i)

Each Contract that requires any Company to make payments, or entitles any
Company to receipts, equal to more than $100,000 per annum.



        (ii)

Each Contract limiting the right of any Company to engage in or compete with any
Person in any business or in any geographical area or permits any Company to
limit the freedom of any Person to compete in a business with such Company or in
any geographic area;



        (iii)

Each commission agreement, sales representative agreement, distributor
agreement, consulting agreement or similar Contract;



         (iv)

Each agreement under which any Company has conferred a power of attorney;



        (v)

Any refund, rebate, price adjustment, surcharge, sales promotion, value
guarantee or similar Contract;



         (vi)

Indemnification agreements with any director, officer or other third party;



        (vii)

Each agreement for the acquisition or disposition by the Companies of any
operating business, whether by merger, stock purchase, asset purchase or
otherwise;



-17-

        (viii)

Each agreement establishing a partnership, joint venture or other similar
agreement or arrangement; and

        (ix)

Each Contract containing a provision providing for punitive damages, or for lost
profits, consequential or exemplary damages.



                (b)

Each of the Material Contracts is valid and binding on the Company which is a
party thereto and, to the Sellers' Knowledge, each other party thereto, subject
only to the General Enforceability Exceptions. Each of the Material Contracts
is, to Sellers' Knowledge, in full force and effect and neither the Company
which is a party to the Material Contract nor, to the Sellers' Knowledge, any
other party thereto, is in material default thereunder or in material breach
thereof. The Companies have delivered or made available complete and accurate
copies of the Material Contracts (including all amendments, modifications and
applicable waivers thereto) to Moog.



        4.13

Government Contracts.



                (a)

Schedule 4.13(a) lists each Government Contract and Government Subcontract.
Except as set forth in Schedule 4.13(a), (i) each Company has complied in all
material respects with all terms and conditions of all such Government Contracts
and Government Subcontracts, including all clauses, provisions and requirements
incorporated expressly by reference therein, (ii) no Governmental Authority nor
any prime contractor, subcontractor or other Person has notified Sellers or any
Company in writing that a Company has breached or violated any Law,
certification, representation, clause, provision or requirement pertaining to
any such Government Contract or Government Subcontract in any material respect,
(iii) no Company has received any written notice of termination for convenience,
notice of termination for default, cure notice or show cause notice pertaining
to any such Government Contract or Government Subcontract, (iv) other than in
the ordinary course of business, no cost incurred by the Companies pertaining to
any such Government Contract or Government Subcontract has been questioned or
challenged, is the subject of any audit or investigation or has been disallowed
by any Governmental Authority and (v) no payments due to the Companies
pertaining to any such Government Contracts or Government Subcontracts have been
withheld or set off, nor has any written claim been made to withhold or set off
money, and the Companies are entitled to all payments received to date with
respect thereto.



                (b)

To Sellers' Knowledge, except as set forth on Schedule 4.13(b, (i) neither any
Company nor any director, officer, employee, consultant or other representative
of any Company is or has been under administrative, civil or criminal
investigation, indictment or information by any Governmental Authority or any
audit or investigation of any Company with respect to any alleged act or
omission arising under or relating to any Government Contract or Government
Subcontract and (ii) no Company has made voluntary disclosure with respect to
any alleged irregularity, mischarging, misstatement or omission arising under or
related to any Government Contract or Government Subcontract that has led or
would be reasonably likely to lead, to any of the consequences set forth in
clauses (i) above or any other damage, penalty assessment, recoupment or payment
or disallowance of cost.



-18-

                (c)

There are no material outstanding claims against any Company, either by any
Governmental Authority or by any prime contractor, subcontractor, vendor or
other Person, arising under or relating to any Government Contract or Government
Subcontract.

                (d)

Neither any Company nor any director, officer or employee of any Company has
been suspended, proposed for disbarment or debarred from participation in the
award of any Government Contract, offer or bid with the United States government
or any other Governmental Authority (excluding for this purpose ineligibility to
bid on certain Government Contracts due to generally applicable bidding
requirements).



                (e)

To Sellers' Knowledge, no Government Contract or Government Subcontract contains
any provisions under which any Governmental Authority or any other Person is
given unlimited rights in any Intellectual Property.



        4.14

Legal Proceedings. As of the date of this Agreement, except as set forth in
Schedule 4.14, there are no Actions pending, or, to the Sellers' Knowledge,
threatened, against any Company or to which any Company is a party or relating
to any of the assets or properties of any Company with an amount in controversy
in excess of $100,000. No Company or any of the assets or properties of any
Company is subject to any Order.



        4.15

Intellectual Property.



                (a)

Schedule 4.15(a) identifies all of the Intellectual Property which is owned by
and currently used in the business of the Companies including, but not limited
to, the following: (i) each patent, trademark registration, or copyright
registration that has been issued to, and that is currently pending and
unexpired, for any Intellectual Property; (ii) each pending patent application
or application for registration that any Company has made for any of its
Intellectual Property; and (iii) each registered or unregistered trademark,
service mark, trade name, corporate name or Internet domain name. Schedule
4.15(a) also identifies all of the Intellectual Property used by the Company
pursuant to a license or sublicense. Except for the "Kaydon" name and as
addressed in the Transition Services Agreement, each Company owns free and clear
of all Liens, or has the right to use pursuant to a legal, valid, binding and
enforceable license, sublicense, agreement or permission, all Intellectual
Property necessary for the operation of its business as presently conducted. The
Companies have delivered to Moog correct and complete copies of all such
patents, registrations, applications, licenses and agreements (as amended to
date).



                (b)

Except with respect to Government Contracts and Government Subcontracts (which
are addressed in Section 4.13), with respect to each item of Intellectual
Property owned by the Companies (i) no Company has granted any license or other
right (including under any Government Contract or Government Subcontract) that
does or that will, subsequent to the Closing Date, permit or enable anyone other
than such Company to use any such Intellectual Property, (ii) no Action is
pending or, to the Knowledge of the Sellers, threatened which challenges the
legality, validity, enforceability, use or ownership of the item and (iii) other
than routine indemnities given to distributors, sales representatives, dealers
and customers, no Company has any current obligations to indemnify any Person
for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.



-19-

                (c)

No Company has received any notice of a claim and, to the Sellers' Knowledge,
there is no threatened claim, against any Company asserting that any of the
Intellectual Property owned by the Companies infringes or violates the rights of
any Person. No Company has within the last two years given any notice to any
Person asserting infringement by such Person of any of the Intellectual Property
owned by the Companies.

                (d)

The Companies have taken reasonable commercial actions to maintain and protect
each item of Intellectual Property owned by them.



                (e)

With respect to each item of Intellectual Property which is used by any Company
pursuant to a license, sublicense or other agreement: (i) the license,
sublicense or other agreement covering the item is valid and binding on the
Company and, to Sellers' Knowledge, the other party thereto and (ii) no Company,
nor, to Sellers' Knowledge, any other party to the license, sublicense or other
agreement is in material breach or default thereof.



        4.16

Insurance. There are no outstanding claims by the Companies under any insurance
policies covering the Companies and their respective businesses except for
routine claims under worker's compensation and Employee Plans. There is no claim
pending under any policy as to which coverage has been denied or disputed in
writing by the underwriter of such policy.



        4.17

Personnel.



                (a)

No (i) Company is a party to or subject to any collective bargaining agreements,
shop floor agreement or other agreement or understanding with a labor union or
labor organization and (ii) labor union or other collective bargaining unit
represents any Company Employee. To the Sellers' Knowledge, there is no union
campaign being conducted to solicit cards from employees to authorize a union to
request a National Labor Relations Board certifications election with respect to
the Company Employees.



                (b)

There are no unfair labor practice charges, complaints or Actions involving
employees or former employees of the Companies pending against any Company
before the National Labor Relations Board or similar foreign entity; there is no
labor strike, lockout, organized slowdown, organized work stoppage, material
dispute or other material labor controversy in effect or, to the Sellers'
Knowledge, threatened against any of the Companies; and there has been no charge
of discrimination filed against or, to Sellers' Knowledge, threatened against
any Company with the Equal Employment Opportunity Commission or similar
Governmental Authority. No Company has experienced a labor strike, labor
disturbance, slowdown, work stoppage or other labor dispute at any time during
the three years immediately preceding the date of this Agreement.



                (c)

Schedule 4.17(c) sets forth the name, job title, and total compensation
(including bonuses, commissions or incentive compensation) for each of the last
two calendar years of each employee of the Companies (the "Company Employees").
Except as set forth on Schedule 4.17(c), none of the Company Employees have
notified any Company or been notified by any Company that he or she will cancel,
has canceled or otherwise will terminate such employee's relationship with the
Companies.



-20-

                (d)

Each Company has paid in full to each Company Employee all wages, salaries,
commissions, bonuses, benefits, and other compensation due to such employees or
otherwise arising under any policy, practice, agreement, plan, program, statute
or other Law. Other than as set forth in Schedule 4.17(d), no Company is liable
for any severance pay or other payments to any employee or former employee
arising from the termination of employment, and Buyers will not have any
liability under any benefit or severance policy, practice, agreement, plan, or
program which exists or arises as a result of or in connection with the
transactions contemplated by this Agreement or as a result of the termination by
any Company of any employee on or before the Closing Date.

                (e)

No Company Employee is on or subject to any layoff, short-term or long-term
disability, workers compensation claim or other leave of absence except as set
forth on Schedule 4.17(e).



                (f)

Except as set forth on Schedule 4.17(f) or as except as otherwise provided by
Law, each of the Company Employees is an employee at will.



                (g)

Each Company with respect to its business (i) is in material compliance with all
applicable Laws respecting employment (including under the Occupational Safety
and Health Administration), employment practices, labor, terms and conditions of
employment and wages and hours, in each case, with respect to the Company
Employees, (ii) has withheld all amounts required by Law or by agreement to be
withheld from wages, salaries and other payments to the Company Employees and
(iii) is not liable for any arrears of wages or any taxes or any penalty for
failure to comply with any of the foregoing, and no Company has received within
the past three years any written notice of failure to comply with any of these
requirements that have not been rectified.



                (h)

With respect to each Company Employee who works in the United States who was
hired by a Company on and after November 6, 1986, the Company which employs such
employee has on file a valid Form I-9 for each such employee. All Company
Employees who work in the United States are (i) United States citizens or lawful
permanent residents of the United States, (ii) aliens whose right to work in the
United States is unrestricted, (iii) aliens who have valid, unexpired work
authorization issued by the Attorney General of the United States (Immigration
and Naturalization Service) or (iv) aliens who have been continually employed by
the Company which employs them since November 6, 1986. With respect to such
employees, no Company has been the subject of an immigration compliance or
employment visit from, nor has any Company been assessed any fine or penalty by,
or been the subject of any order or directive of, the United States Department
of Labor or the Attorney General of the United States (Immigration and
Naturalization Service).



                (i)

Schedule 4.17(i) states the number of Company Employees in the United States
terminated by Electro-Tec in the three months prior to the date of this
Agreement and contains a complete and accurate list of the following information
for each such Company Employee who has been terminated or laid off (other than
for cause), or whose hours of work have been reduced by more than fifty percent
(50%) by Electro-Tec, in the six (6) months prior to the date of this Agreement:
(i) the date of such termination, layoff or reduction in hours,



-21-



(ii) the reason for such termination, layoff or reduction in hours and (iii) the
location to which the employee was assigned.

        4.18

Environmental Matters. Except as set forth on Schedule 4.18:



                (a)

Except as would not result in a material liability to any Company, each Company
and the operations of its business is in compliance with all Environmental Laws;



                (b)

No Company has generated, manufactured, refined, transported, treated, stored,
handled, disposed, transferred, produced or processed any Hazardous Materials,
except in material compliance with all applicable Environmental Laws;



                (c)

No Company has received any written notice or inquiry from any Governmental
Authority, operator, tenant, subtenant, licensee or occupant of the Real
Property with regard to any release of any Hazardous Materials by any Company at
or in the vicinity of any Real Property in violation of Environmental Laws;



                (d)

To Sellers' Knowledge, no underground storage tanks, polychlorinated byphenyls,
or friable asbestos materials now exist on the Real Property;



                (e)

Sellers have provided to Moog complete and accurate copies of "Phase 1" and
"Phase II" environmental site assessments of the environmental conditions of the
Real Property and the operations thereat, to the extent in the possession of
Sellers;



                (f)

There are no Contracts, Orders or Permit conditions, or other orders or
directives of any Governmental Authority relating to the past, present or future
ownership, use, operation, sale, transfer or conveyance of the Companies' assets
or the Real Property that require any change in the present condition of such
assets or the Real Property or any work, repair, construction, containment,
clean-up, investigation, study, removal or other remedial action or capital
expenditure in order for such assets or the Real Property to be in compliance
with any applicable Environmental Law or Permit under any Environmental Law;



                (g)

There are no notices, Liens or Actions, pending or, to Sellers' Knowledge,
threatened, that seek money damages, injunctive relief, remedial action or any
other remedy, that arise out of, relate to, or result from, (i) any
Environmental Law (including, but not limited to, a claim that any Company is or
may be a potentially responsible person or otherwise liable in connection with
any Release or threat of Release of any Hazardous Material at any place at any
time), (ii) any non-compliance or alleged non-compliance with any Permit under
any Environmental Law or (iii) human exposure to any Hazardous Material, noise,
vibration or nuisance of whatever kind arising out of the condition of the
Companies' assets or the Real Property or the ownership, use, operation, sale,
transfer or conveyance thereof.



The only representations and warranties given by the Sellers in respect of
Environmental Laws are those contained in this Section 4.18 and no other
representation or warranty in this Agreement will be deemed, directly or
indirectly, to be a representation or warranty in any matter relating to
Environmental Laws except for Section 4.10 regarding Permits under Environmental
Laws.

-22-

        4.19

Conduct of Business in Ordinary Course. Except for the transactions contemplated
hereby or as set forth on Schedule 4.19, and except for distributions of Cash,
since the Balance Sheet Date each Company has conducted its respective
businesses and operations in the ordinary course of business consistent with
past practice, including, without limitation, as to the collection of
receivables and payment of accounts payable. Since the Balance Sheet Date, there
has been no Material Adverse Effect. Without limiting the foregoing and except
as set forth on Schedule 4.19, since the Balance Sheet Date, there has not been,
with respect to any Company, any:

                (a)

increase in the compensation of or granting of bonuses payable or to become
payable by such Company to any officer or employee of such Company's business,
other than annual increases or bonuses consistent with such Company's past
practices;



                (b)

sale or transfer by such Company of any tangible or intangible asset of such
Company's business or any cancellation of any claim in connection with such
business, except in the ordinary course of business;



                (c)

change in accounting methods or principles of such Company's business;



                (d)

damage, destruction or loss (whether or not covered by insurance) to its assets
in excess of $25,000;



                (e)

dividends declared or paid or any distributions made on its capital stock or any
shares of its capital stock redeemed or purchased (other than cash dividends and
distributions); or



                (f)

acquisition of all or any part of the assets, properties, capital stock or
business of any other Person, whether by merger, consolidation, stock purchase,
asset purchase or otherwise.



        4.20

Suppliers and Customers. No supplier or customer of the Companies' business has
provided written notice to any Company that such supplier or customer intends to
terminate its relationship with such Company, and to Sellers' Knowledge, (i) no
such supplier or customer intends to terminate such relationship and (ii) there
is no material dispute with any such supplier or customer.



        4.21

Absence of Certain Commercial Practices. No Company has in violation of any Law:
(a) given or agreed to give any gift or similar benefit of more than nominal
value to any customer, supplier, governmental employee or official or any other
Person who is or may be in a position to help or hinder such Company or assist
in connection with any proposed transaction, which gift or similar benefit, if
not given in the past, might have adversely affected the business or prospects
of such Company, or which, if not continued in the future, might adversely
affect the business or prospects of such Company, or (b) used any corporate or
other funds for unlawful contributions, payments, gifts, or entertainment, or
made any unlawful expenditures relating to political activity to governmental
officials or others or established or maintained any unlawful or unrecorded
funds. No Company has accepted or received any unlawful contributions, payments,
gifts, entertainment or expenditures.



-23-

        4.22

Warranty; Product Liability.

                (a)

Schedule 4.22(a) contains a true and complete list of any express warranties
given by any Company covering or relating to any of its products or services,
including those related to the warranty obligations.



                (b)

Schedule 4.22(b) sets forth a true and complete list of (i) all products
manufactured, marketed or sold by the Companies that have been recalled or
withdrawn (whether voluntarily or otherwise) at any time during the past five
(5) years (for purposes of this Section 4.22, a product shall have been recalled
or withdrawn if all or a substantial number of products in a product line were
recalled or withdrawn) and (ii) all Actions (whether completed or pending) at
any time during the past five (5) years seeking the recall, withdrawal,
suspension or seizure of any product sold by the Companies.



                (c)

Except as provided in any of the standard product warranties described in
Schedule 4.22(a), no Company has sold any products or services which are subject
to an extended warranty.



                (d)

To Sellers' Knowledge, there are no statements, citations or decisions by any
Governmental Authority or regulatory body or any product testing laboratory
stating that any product of any Company is unsafe or fails to meet any
standards, whether mandatory or voluntary, promulgated by such Governmental
Authority or regulatory body or testing laboratory, nor have there been any
mandatory or voluntary recalls, field fix or retrofit of any product of any
Company.



        4.23

No Brokers. No broker, finder or similar agent has been employed by or on behalf
of Sellers or the Companies, and no Person with which Sellers or the Companies
has had any dealings or communications of any kind is entitled to any brokerage
commission, finder's fee or any similar compensation, in connection with this
Agreement or the transactions contemplated hereby.



        4.24

Transactions with Stockholders, Officers, Directors, Etc. Except as disclosed in
Schedule 4.24, and other than accrued but unpaid salary due from the end of the
last pay period, there are (a) no amounts owing from any Company to any (i)
Affiliate of any Company, (ii) present or former stockholder, officer, director,
member, partner or employee of any Company or any Affiliate of any Company or
(iii) limited liability company, corporation, partnership, trust or other entity
in which any Person described in clause (ii) has a Substantial Interest as a
member, shareholder, partner, trustee or otherwise, (b) no amounts owing from
any such Person to any Company, nor have there been since the Balance Sheet
Date, or are there currently pending any transactions between any Company and
any such Person except as set forth on Schedule 1 and (c) except for the
"Kaydon" name and as addressed in the Transition Services Agreement, no assets
or properties used in the business of any Company which are owned, leased or
licensed by any Affiliate of any Company.



        4.25

Company Debt. The total amount of the Company Debt, including the amount of any
penalties or other expenses which will be incurred in connection with the
prepayment of any Company Debt on the date hereof, is set forth on Schedule
4.25.



-24-

        4.26

Loss Contracts. Except as set forth in Schedule 4.26, no Company is a party to
any Contract where, to Sellers' Knowledge, the Cost of Completion of such
Contract (net of reserves set aside in the Interim Financial Statements for such
type of losses) would be reasonably expected to significantly exceed the balance
of monies to be paid by a customer or other Person to such Company under such
Contract.

        4.27

Export Control Regulations. Schedule 4.27 contains a true and complete list of
all (a) active, pending and proposed export licenses issued by the United States
Government for the products exported by the Companies and (b) voluntary written
disclosures made that are currently open for submission to the United States
Government with respect to import and export matters.



        4.28

Banks, Brokers and Proxies. Schedule 4.28 sets forth:



                (a)

the name of each bank, trust company, securities or other broker or other
financial institution with which any Company has an account, credit line or safe
deposit box or vault;



                (b)

the name of each Person authorized by any Company to draw thereon or to have
access to any safe deposit box or vault;



                (c)

the purpose of each such account, safe deposit box or vault; and



                (d)

the names of all Persons authorized by proxy, powers of attorney or other
instruments to act on behalf of any Company in matters concerning its business
or affairs.



All such accounts, credit lines, safe deposit boxes and vaults are maintained by
the applicable Company for normal business purposes, and no such proxies, powers
of attorney or other like instruments are irrevocable.

        4.29

Accounts Payable and Notes Payable; Accruals. The accounts payable, the notes
payable and the accruals reflected in the Financial Statements have arisen in
bona fide arm's-length transactions in the ordinary course of business, except
for pricing and payment terms on intercompany sales.



        4.30

Accounts Receivable. All accounts receivable of the Companies reflected in the
Financial Statements arose from bona fide transactions relating to the sale of
goods or the provision of services in the ordinary course of business. No right
of offset has been asserted in writing against any such accounts receivable and
no agreement for deduction or discount has been made with respect to any such
accounts receivable.



        4.31

Inventory. Except as set forth on Schedule 4.31, all inventory of the Companies
reflected in the Interim Financial Statements (i) is located at the Real
Property, (ii) is in good and merchantable condition and (iii) consists only of
items of a quality or quantity commercially usable and saleable in the ordinary
course of business, except for excess and obsolete items and items of below
standard quality, all of which have been written off or written down to net
realizable value in the Interim Financial Statements (based on the Companies'
accounting policies and procedures applied on a consistent basis with those used
in the preparation of the



-25-



 Financial Statements). Except as set forth on Schedule 4.31, none of the
inventory of the Companies is on consignment. The inventory as reflected in the
Financial Statements has been valued at the lower of cost basis or fair market
value, net of reserves, in a manner consistent with past practices and
procedures (including, but not limited to, the method of computing overhead and
other indirect expenses to be applied to inventory).

        4.32

Disclaimer of other Representations and Warranties. Except as expressly set
forth in this Article IV, the Sellers make no representation or warranty,
express or implied, at law or in equity, in respect of the Companies or any of
their respective assets, liabilities or operations, including, without
limitation, with respect to merchantability or fitness for any particular
purpose, and any such other representations or warranties are hereby expressly
disclaimed.



ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYERS



        Buyers represent and warrant to Sellers as follows:

        5.1

Investment Intent. The Shares are being purchased for the account of Buyers and
not with the view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act and the rules
and regulations promulgated thereunder. Buyers acknowledge that each is informed
as to the risks of the transactions contemplated hereby and of ownership of the
Shares; provided, however, that such representation shall not affect the
liability of Sellers for any breach of their representations and warranties
contained in this Agreement. Buyers acknowledge that the Shares have not been
registered under the Securities Act or the Exchange Act or any state or foreign
securities laws and that the Shares may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such sale, transfer,
offer, pledge, hypothecation or other disposition is pursuant to the terms of an
effective registration statement under the Securities Act and are registered
under any applicable state or foreign securities laws or pursuant to an
exemption from registration under the Securities Act or the Exchange Act and any
applicable state or foreign securities laws.



        5.2

Organization and Standing. Each Buyer is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation. Each Buyer is duly qualified to do business, and in good
standing, in each jurisdiction in which the character of the properties owned or
leased by it or in which the conduct of its business requires it to be so
qualified, except where the failure to be so qualified or to be in good standing
would not have a material adverse effect on such Buyer.



        5.3

Authorization, Validity and Effect. Each Buyer has all requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
to consummate the transactions contemplated herein. This Agreement, and each
other agreement executed and delivered by the Buyers pursuant to this Agreement
has been duly executed and delivered by each Buyer pursuant to all necessary
authorization and is the legal, valid and binding obligation of each Buyer,
enforceable against each Buyer in accordance with its terms, except as limited
by the General Enforceability Exceptions.



-26-

        5.4

No Conflict; Required Filings and Consents.

                (a)

Neither the execution and delivery of this Agreement by Buyers, nor the
consummation by Buyers of the transactions contemplated herein, nor compliance
by Buyers with any of the provisions hereof, will (i) conflict with or result in
a breach of any provisions of the articles or certificate of incorporation or
by-laws or equivalent organizational documents of Buyers, (ii) constitute or
result in the breach of any term, condition or provision of, or constitute a
default under, or give rise to any right of termination, cancellation or
acceleration with respect to, or result in the creation or imposition of any
Lien upon, any property or assets of Buyers or, pursuant to any note, bond,
mortgage, indenture, license, agreement, lease or other instrument or obligation
to which it is a party or by which any Buyer or any of its properties or assets
may be subject, and that would, in any such event, have a material adverse
effect on such Buyer, or (iii) violate any Order or Law applicable to any Buyer
or any of its properties or assets.



                (b)

No Consent is necessary for the consummation by Buyers of the transactions
contemplated in this Agreement.



        5.5

No Reliance. The purchase of the Shares by Buyers and the consummation of the
transactions contemplated hereunder by Buyers are not done in reliance upon any
warranty or representation by, or information from, Sellers or any Company of
any sort, oral or written, except the representations and warranties
specifically set forth in this Agreement (including the Schedules and Exhibits
hereto) and in any certificates required to be delivered to Buyers by Sellers
hereunder and thereunder.



        5.6

Litigation. There are no Actions pending or, to Buyers' knowledge, overtly
threatened against or affecting any Buyer at law or in equity, or before or by
any Governmental Authority that would adversely affect such Buyer's performance
under this Agreement or the consummation of the transactions contemplated
hereby.



        5.7

No Brokers. No broker, finder or similar agent has been employed by or on behalf
of Buyers, and no Person with which Buyers have had any dealings or
communications of any kind is entitled to any brokerage commission, finder's fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.



ARTICLE VI


COVENANTS AND AGREEMENTS



        6.1

Publicity. Kaydon and Moog will mutually agree on a press release announcing the
transactions contemplated by this Agreement. After such press release is issued,
Kaydon and Moog will be entitled to issue any further press releases or make any
such other public announcements without obtaining such prior approval of the
other Party.



        6.2

Records. With respect to the financial books and records and minute books of the
Companies relating to matters on or prior to the Closing Date: (a) for a period
of five years after the Closing Date, Buyers shall not cause or permit their
destruction or disposal without first offering to surrender them to Kaydon, and
(b) where there is a legitimate purpose, including, without limitation, an audit
of any Seller by the IRS or any other Taxing Authority, Buyers shall allow
Kaydon and its representatives reasonable access to such books and records
during regular



-27-



business hours. With respect to the financial books and records of the Sellers
relating to Company matters on or prior to the Closing Date: (a) for a period of
five years after the Closing Date, Sellers shall not cause or permit their
destruction or disposal without first offering to surrender them to Moog, and
(b) where there is a legitimate purpose, including, without limitation, an audit
of any Buyer or any Company by the IRS or any other Taxing Authority, Kaydon
shall allow Moog and its representatives reasonable access to such books and
records during regular business hours. Notwithstanding anything in this
Agreement to the contrary, upon Closing, all books and records located at the
Companies' facilities shall be the property of Buyers.

        6.3

Employee Matters. Following the Closing, Buyers will use their reasonable best
efforts to retain all Company Employees; provided, however, that nothing in this
Agreement shall limit the right of Buyers to terminate the employment of any
Company Employee following the Closing Date. Effective as of the Closing Date
and for a period of at least twenty-four (24) months thereafter, Buyers shall
cause the Companies to continue to provide the Company Employees with
compensation and employee benefits that are, in the aggregate, and not on an
individual basis, substantially equivalent to those provided to them immediately
prior to the Closing Date. Buyers shall provide severance and continuation
benefits to each Company Employee in the amounts and on the terms and conditions
as set forth on Exhibit C.



        6.4

Tax Matters.



                (a)

Code § 338(h)(10) Election.



>         (i)

Kaydon and Moog agree that they shall jointly make or cause to be made a Code §
338(h)(10) Election (and any corresponding election under state or local law
where available) ("Section 338 Election") with respect to the purchase and sale
of the Electro-Tec Shares. Kaydon will include any income, gain, loss,
deduction, or other tax item resulting from the Section 338(h)(10) Election on
its Tax Returns to the extent required by applicable Law. Kaydon also shall pay
any Tax imposed on Electro-Tec attributable to making the Section 338 Election,
including (i) any Tax imposed under Reg. Section 1.338(h)(10)-1T and (d)(5), or
(ii) any state, local or foreign Tax imposed on Electro-Tec's gains.



        (ii)

As soon after the Closing Date as is practicable and in any event not later than
60 days after the Closing Date, Moog shall complete final Forms 8023 and 8883
(and all required attachments) and any similar forms required to be filed in
order to effect the Section 338 Election under state or local law and shall
present such forms to Kaydon for approval (which approval shall not be
unreasonably withheld or delayed) promptly after their completion. For purposes
of the Section 338 Election, the aggregate amount of (A) the Purchase Price
allocated to Electro-Tec pursuant to Schedule 2.2(a) (with adjustments being
allocated in accordance with Section 2.3) and (B) the liabilities of Electro-Tec
shall be allocated to the assets of Electro-Tec for all purposes (including tax
and financial accounting purposes) in a manner consistent with the methodology
set forth on Exhibit D. If there is a dispute concerning the application of such



-28-



methodology to the final Section 338 Election forms, Moog and Kaydon shall
attempt to resolve such dispute and if they have not done so within thirty days
after receipt by Kaydon of the proposed forms, all unresolved items shall be
submitted to the Arbitration Firm for resolution in accordance with such
methodology. The parties shall direct the Arbitration Firm to resolve the
dispute within twenty days of submission or as soon thereafter as practicable
and in any event not later than thirty days prior to any filing deadline. The
determination of the Arbitration Firm shall be final and binding on the parties,
and judgment on such determination may be entered in any court having
jurisdiction. Kaydon and Moog shall each be responsible for one-half of the fees
and expenses of the Arbitration Firm under this Section.

        (iii)

Kaydon shall cooperate with Moog in filing such election forms and Moog shall
take any other actions that are necessary for making or perfecting the elections
and Moog shall execute Forms 8023 and 8883 and such other applicable election
forms.



        (iv)

Moog and Kaydon shall report all transactions pursuant to this Agreement
consistent with the Section 338 Election, except where required otherwise by
applicable state law, and shall take no position contrary thereto unless
required to do so pursuant to a "determination" within the meaning of Section
1313 of the Code. Kaydon shall pay any and all Taxes attributable to the making
of the Section 338 Election and shall indemnify Moog and Electro Tec against any
Loss (as defined in Section 7.2) relating to such Taxes.



        (v)

The parties agree that a violation of the provisions of this Section 6.4(a) is a
proper subject of injunctive relief.



                (b)

Preparation of Tax Returns. Kaydon will prepare or cause to be prepared and file
or cause to be filed all income Tax Returns for the Companies for all periods
ending on or prior to the Closing Date which are filed after the Closing Date
and Kaydon will pay or cause to be paid all Taxes due thereon. Moog will cause
to prepare or be prepared and file or cause to be filed all income Tax Returns
for the Companies for all periods ending after the Closing Date and will pay or
cause to be paid all Taxes due thereon. Moog will also prepare or cause to be
prepared and will file or cause to be filed all other Tax Returns for the
Companies for all periods ending on or prior to the Closing Date which are filed
after the Closing Date in a manner consistent with prior returns. Moog will
permit Kaydon to review and comment on each such Tax Return described in the
preceding sentence prior to filing and will make such revisions reasonably
requested by Kaydon.



                (c)

Cooperation on Tax Matters.



>         (i)

The Parties will cooperate fully, as and to the extent reasonably requested by
the other Party, in connection with the filing of Tax Returns and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation will
include the retention and (upon the other Party's request) the provision of
records and information reasonably relevant to any such filing, audit,



-29-



litigation, or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Parties agree that the Buyers will cause the
Companies (i) to retain all books and records with respect to Tax matters
pertinent to the Companies relating to any taxable period beginning before the
Closing Date until expiration of the statute of limitations (and, to the extent
notified by Moog or Kaydon, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Taxing Authority, and (ii) give the Parties reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if a
Party so requests, the Companies will allow such Party to take possession of
such books and records.

        (ii)

The Parties further agree, upon request, to use their commercially reasonable
best efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including without limitation with
respect to the transactions contemplated by this Agreement).



                (d)

Refunds and Tax Benefits; Amended Returns. Any Tax refunds that are received by
any of the Buyers or any of the Companies, and any amounts credited against Tax
to which any of the Buyers or any of the Companies become entitled, that relate
to Tax periods or portions thereof ending on or before the Closing Date will be
for the account of the Sellers, and the Buyers will pay over to the Sellers any
such refund or the amount of any such credit within 15 days after receipt or
entitlement thereto. In addition, to the extent that a claim for refund or a
proceeding that relates to Tax periods or portions thereof ending on or before
the Closing Date results in a payment or credit against Tax by a Taxing
Authority to any of the Buyers or any of the Companies, the Buyers will pay such
amount to the Sellers within 15 days after receipt or entitlement thereto.
Following the Closing, the Buyers will not file an amended Tax Return for the
Companies for a Tax period beginning before the Closing Date without the advance
written consent of Kaydon. If requested by Kaydon, the Buyers shall, at Kaydon's
sole cost and expense, file a claim for refund or amended Tax Return with
respect to Tax periods of the Companies ending on or prior to the Closing Date
unless the Buyers determine in good faith that such claim or Tax Return is
contrary to applicable Law.



                (e)

Disallowed Deductions.



>         (i)

If, in connection with any audit or other investigation by any Taxing Authority
of any Taxes payable by Sellers for any period ending on or prior to the Closing
Date: (A) any deduction claimed by any of the Sellers with respect to any such
pre-Closing tax period is disallowed by the Taxing Authority conducting such
audit or investigation and (B) the Taxing Authority which is conducting such
audit or investigation agrees that any of the Buyers or any of the Companies
will be permitted to use such deduction for purposes of calculating the Taxes
due and payable by any of the Buyers or any of the Companies with respect to any
period ending after the Closing Date (any such deduction being hereinafter
referred to as a "Sellers' Disallowed Deduction"), then Buyers agree to pay to
Sellers an amount equal to the amount of the Sellers' Disallowed Deduction



-30-



multiplied by the applicable tax rate of Buyers or the Companies, as the case
may be, in the jurisdiction in which such Tax audit or investigation is being
conducted and in the year the Sellers' Disallowed Deduction may be used by
Buyers or the Companies, no later than thirty (30) days following the date on
which the applicable Taxing Authority issues a written statement which indicates
that the Sellers' Disallowed Deduction may not be used by Sellers in connection
with their calculation of the Taxes payable for periods ending on or before the
Closing Date but may be used for purposes of calculating the Taxes payable by
Buyers or the Companies for any period ending after the Closing Date. Sellers
will provide Buyers or the Companies with such information as may be reasonably
requested by Buyers in order to enable Buyers or the Companies to use the
Sellers' Disallowed Deduction and file a claim for a tax refund for any tax
period ending after the Closing Date in which the Sellers' Disallowed Deduction
may be used. Buyers shall reimburse Sellers for all reasonable out-of-pocket
costs incurred by Sellers in connection with the taking of any action which
Buyers request Sellers to take in connection with the filing of any such claim
for a tax refund.

        (ii)

If, in connection with any audit or other investigation by any Taxing Authority
of any Taxes payable by Buyers or the Companies for any period after the Closing
Date, (A) any deduction claimed by any of the Buyers or any of the Companies
with respect to any such post-Closing tax period is disallowed by the Taxing
Authority conducting such audit or investigation and (B) the Taxing Authority
which is conducting such audit or investigation agrees that Sellers will be
permitted to use such deduction for purposes of calculating the Taxes due and
payable by them with respect to any period on or before the Closing Date (any
such deduction being hereinafter referred to as a "Buyers' Disallowed
Deduction"), then, Sellers agrees to pay to Buyers an amount equal to the amount
of the Buyers' Disallowed Deduction multiplied by Sellers' applicable tax rate
in the jurisdiction in which such Tax audit or investigation is being conducted
and in the year the Buyers' Disallowed Deduction may be used by Sellers or
Buyers, no later than thirty (30) days following the date on which the
applicable Taxing Authority issues a written statement which indicates that the
Buyers' Disallowed Deduction may not be used by Buyers or the Companies in
connection with their calculation of the Taxes payable for periods ending after
the Closing Date but may be used for purposes of calculating the Taxes payable
by Sellers or Buyers for any period ending on or before the Closing Date. Buyers
will provide Sellers with such information as may be reasonably requested by
Sellers in order to enable Sellers to use the Buyers' Disallowed Deduction and
file a claim for a tax refund for any tax period ending on or before the Closing
Date in which the Buyers' Disallowed Deduction may be used. Sellers shall
reimburse Buyers for all reasonable out-of-pocket costs incurred by Buyers or
the Companies in connection with the taking of any action which Sellers request
Buyers or the Companies to take in connection with the filing of any such claim
for a tax refund.



                (f)

Notwithstanding any provision of this Section 6.4, Buyers shall have the right
to participate in any audit, examination or proceeding, any claim for refund to
any other



-31-



action described in this Section 6.4, if, as a result of such audit, examination
or proceeding, claim for refund or other action, the Taxes payable by Buyers
would likely be materially increased for any past, current or future period.

                (g)

Certain Taxes. All transfer, documentary, sales, use, stamp, registration and
other such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement are to be paid
by Buyers when due, and Buyers shall, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, fees and
charges, and, if required by applicable Law, the parties to this Agreement
shall, and shall cause their Affiliates to, join in the execution of any such
Tax Returns or other documentation.



        6.5

Kaydon Name. Buyers acknowledge and agree that notwithstanding anything else in
this Agreement they are not acquiring and have no right to use the name "Kaydon"
or any variation thereof.



        6.6

Insurance Claims. In the event that, after the Closing, Buyers suffer any loss,
arising out of a third party claim or otherwise, that Buyers notify Sellers
would be covered by any insurance policy maintained by or for the benefit of
Sellers or any asset used in the business of the Companies, Sellers shall
present and diligently prosecute a claim for payment under such policy in
respect of such loss, and pay to Buyers the proceeds of such claim under such
policy as reimbursement in respect of the amount of such loss. Losses reimbursed
under this Section 6.6 shall not (to the extent of such reimbursement) be taken
into account in calculating the Threshold Deductible.



        6.7

Change of Name Agreements. As soon as practicable following the Closing and to
the extent required under applicable Law, Buyers shall prepare, in accordance
with Federal Acquisition Regulations, 48 C.F.R. § 42.12, and any applicable
agency regulations or policies, a written request meeting the requirements of
the Federal Acquisition Regulations Part 42, as reasonably interpreted by the
Responsible Contracting Officer (as such term is defined in Federal Acquisition
Regulations Part 42), which shall be submitted by Buyers to each Responsible
Contracting Officer, for the applicable U.S. Governmental Authority to recognize
a change in the contractor's name for each Government Contract and Government
Subcontract, if applicable. Sellers shall cooperate with Buyers as necessary to
effect such name change.



        6.8

Additional Information for SEC Filings.



                (a)

Sellers shall cooperate with Moog in the event that financial statements and
other financial data, or other information relating to Sellers and their
Affiliates, is required (i) to be included in any registration statement or
other filing by Moog with the United States Securities and Exchange Commission
(the "SEC"), (ii) to comply with SEC Laws, rules and regulations relating to any
such registration statement or filing or (iii) to comply with other applicable
Law. Moog shall pay or reimburse, as the case may be, Sellers for any reasonable
out-of-pocket expenses incurred by them in complying with this Section 6.8(a)
which they would not have incurred but for the requirements of this Section
6.8(a).



-32-

                (b)

Buyers shall cooperate with Kaydon in the event that financial statements and
other financial data, or other information relating to the Companies, is
required (i) to be included in any registration statement or other filing by
Kaydon with the United States Securities and Exchange Commission (the "SEC"),
(ii) to comply with SEC Laws, rules and regulations relating to any such
registration statement or filing or (iii) to comply with other applicable Law.
Kaydon shall pay or reimburse, as the case may be, Buyers for any reasonable
out-of-pocket expenses incurred by them in complying with this Section 6.8(b)
which they would not have incurred but for the requirements of this Section
6.8(b).

        6.9

Intercompany Debt. To the extent not fully paid or otherwise satisfied or
settled prior to Closing, Kaydon will fully pay, satisfy or otherwise settle all
Intercompany Debt, or cause such Intercompany Debt to be fully paid, satisfied
or otherwise settled, promptly following the Closing.



        6.10

Sale Bonus Payments. With respect to each agreement listed on Schedule 6.10,
Moog shall pay, or cause to be paid, on behalf of Kaydon, the sale bonuses
payable under each such agreement to the parties entitled thereto, in each case
in accordance with the terms of the applicable agreement. Promptly following
Kaydon's receipt of proof of payment satisfactory to Kaydon in its sole
discretion, Kaydon shall reimburse Moog for all sale bonus payments actually
paid under this Section 6.10.



        6.11

Certain Patent. From and after the Closing Date, Kaydon shall cooperate, and
shall cause Acquisition to cooperate, with Moog and Focal in all actions
necessary to assign ownership of U.K. Patent 2179173 to Focal.



ARTICLE VII


REMEDIES



        7.1

Survival. The representations, warranties, covenants and agreements of Sellers
on the one hand, and Buyers, on the other hand, contained in this Agreement
(including the Schedules attached hereto) will survive the Closing Date but only
to the extent specified below:



                (a)

all covenants and agreements contained in this Agreement that contemplate
performance thereof following the Closing Date will survive the Closing Date
until the date of expiration of such covenant or agreement in accordance with
its terms (such date, the "Covenant Termination Date").



                (b)

Except for the representations and warranties contained in Sections 4.1
(Organization and Standing), 4.2 (Capitalization), 4.4(a) and (b) (Authority,
Validity and Effect; No Conflict), 4.6 (Taxes), 4.7(a) (Title), 4.12 (Employee
Benefit Plans), 4.23 (No Brokers) and 4.25 (Company Debt) which shall survive
for the applicable statute of limitations, and the representations and
warranties contained in Section 4.18 (Environmental Matters) which shall survive
until the fifth anniversary of the Closing Date, the representations and
warranties contained in this Agreement (including the Schedules attached hereto)
will survive the Closing Date until December 1, 2006 (with each of the foregoing
dates being, with respect to the representation or warranty to which it relates,
the "Representation Termination Date"), at which point such representations and
warranties and any claim for indemnification by



-33-



any Buyer Indemnitee or Seller Indemnitee, as applicable, on account thereof
will terminate, except for pending claims, as of the Representation Termination
Date.

        7.2

Indemnification by Buyers. From and after the Closing Date and ending on (i) in
the case of claims brought under any covenant or agreement of Buyers contained
in this Agreement that survive the Closing Date, the Covenant Termination Date,
or (ii) in the case Buyers breach any of their representations or warranties in
this Agreement, the Representation Termination Date, Buyers shall jointly and
severally indemnify and hold harmless Sellers and their respective successors
and permitted assigns, and the officers, employees, directors, managers,
members, partners and stockholders of Sellers, and each of their heirs and
personal representatives (collectively, the "Seller Indemnitees") from and
against, and shall pay to Seller Indemnitees the amount of, any and all
out-of-pocket losses, liabilities, claims, damages, penalties, fines, judgments,
awards, settlements, taxes, costs, fees (including, but not limited to,
reasonable investigation fees), expenses (including, but not limited to,
reasonable attorneys' fees) and disbursements (collectively, "Losses") actually
incurred by any Seller Indemnitees following the Closing Date caused by (a) any
breach of or inaccuracy in the representations and warranties of Buyers
contained in this Agreement (including the Schedules attached hereto) (other
than breaches, inaccuracies or misrepresentations of any representation or
warranty of which Sellers or any of their respective officers, directors,
employees, agents or Affiliates had knowledge as of the Closing) and (b) any
material breach of the covenants or agreements of Buyers contained in this
Agreement that survive the Closing Date.



        7.3

Indemnification by Sellers. From and after the Closing Date and ending on (i) in
the case of claims brought under any covenant or agreement of Sellers contained
in this Agreement that survive the Closing Date, the Covenant Termination Date,
or (ii) in the case Sellers breach any of their representations or warranties in
this Agreement, the Representation Termination Date, Sellers shall jointly and
severally indemnify and hold harmless Buyers and their respective successors and
permitted assigns, and the officers, employees, directors, managers, members,
partners and stockholders of Buyers, and each of their heirs and personal
representatives (collectively, the "Buyer Indemnitees") from and against, and
shall pay to Buyer Indemnitees the amount of, any and all Losses actually
incurred by any of Buyer Indemnitees following the Closing Date caused by (a)
any breach of or inaccuracy in the representations and warranties of Sellers
contained in this Agreement (including the Schedules attached hereto) (other
than breaches, inaccuracies or misrepresentations of any representation or
warranty of which the Buyers or any of their officers, directors, employees,
agents or Affiliates had knowledge as of the Closing) and (b) any material
breach of the covenants or agreements of Sellers contained in this Agreement
that survive the Closing Date. From and after the Closing Date, Sellers shall
also jointly and severally indemnify and hold harmless the Buyer Indemnitees
from and against, and shall pay to Buyer Indemnitees the amount of, any and all
Losses actually incurred by any of Buyer Indemnitees following the Closing Date
relating to Acquisition's obligations under Section 116 of the Income Tax Act
(Canada).



        7.4

Exclusive Remedy. The parties agree that, from and after the Closing Date, the
exclusive remedies of the parties for any Losses based upon, arising out of or
otherwise in respect of the matters set forth in this Agreement, whether based
in contract, tort or otherwise, are the indemnification or reimbursement
obligations of the parties set forth in this Article VII. The provisions of this
Section 7.4 will not, however, prevent or limit a cause of action on



-34-



account of fraud or under Section 2.3(b) or 6.4 to enforce any decision or
determination of the Arbitration Firm.

        7.5

Limitations on Reimbursement to Buyer Indemnitees. Notwithstanding anything
herein to the contrary, the right of the Buyer Indemnitees to indemnification
under Section 7.3 is limited as follows:



                (a)

In the case Sellers breach any of their representations and warranties in this
Agreement, the Buyer Indemnitees will be entitled to indemnification pursuant to
Section 7.3 to the extent that the aggregate amount of all Losses suffered by
the Buyer Indemnitees in respect of such breaches exceeds $800,000 (the
"Threshold Deductible"), and then only to the extent of the excess up to a
maximum of $12 million; provided that such limitations shall not apply to any
Losses incurred as a result of a breach of any representation or warranty
contained in Sections 4.2 (Capitalization), 4.7(a) (Title) and 4.25 (Company
Debt). No Losses in respect of an indemnification claim by a Buyer Indemnitee
shall be included in determining whether the Threshold Deductible has been
reached unless an Indemnification Notice seeking indemnification for such Losses
has been given by the Buyer Indemnitee to Sellers in accordance with Section 7.6
and such Losses have been determined by the Sellers in their reasonable judgment
to result from an indemnification event.



                (b)

The Buyer Indemnitees will not be entitled to indemnification pursuant to
Section 7.3 on account of any Losses to the extent any such Losses are covered
by any insurance or other third party indemnification.



                (c)

The Buyer Indemnitees will not be entitled to indemnification pursuant to
Section 7.3 on account of any Losses to the extent that any Buyer or any Company
receives any Tax benefit as a result of such Losses.



                (d)

The Buyer Indemnitees will not be entitled to indemnification pursuant to
Section 7.3 for punitive damages, or for lost profits, consequential, exemplary
or special damages (except to the extent a Buyer Indemnitee is obligated to pay
such damages to a third party).



                (e)

The Buyer Indemnitees will not be entitled to indemnification pursuant to
Section 7.3 for Losses to the extent that any Buyer Indemnitee has been
compensated therefor pursuant to Section 2.3 as reflected on the Final Net
Working Capital Statement.



                (f)

The limitations on indemnification rights set forth in this Section 7.5 will not
prevent or limit a cause of action on the account of fraud or any amount owed by
any Seller to Buyers or the Companies under Section 6.4(e).



        7.6

Procedures.



                (a)

In the event that a party shall incur or suffer any Losses in respect of which
indemnification may be sought by such party (an "Indemnified Party") pursuant to
the provisions of this Article VII from any other party or parties (each, an
"Indemnifying Party"), the Indemnified Party shall submit to the Indemnifying
Party with reasonable promptness a written notice of such claim (an
"Indemnification Notice") stating in reasonable detail a



-35-



demand for indemnification in accordance with this Article VII, including the
nature and basis for such claim. In the case of Losses arising by reason of any
third-party claim, the Indemnification Notice shall be given within five (5)
business days of the filing or other written assertion of any such claim against
the Indemnified Party, but the failure of the Indemnified Party to give the
Indemnification Notice within such time period shall not relieve the
Indemnifying Party of any liability that the Indemnifying Party may have to the
Indemnified Party, except to the extent that the Indemnifying Party is
prejudiced thereby.

                (b)

The Indemnified Party shall provide to the Indemnifying Party on request all
information and documentation in the Indemnified Party's possession (i) that is
not privileged and is reasonably necessary and (ii) that is critical (whether or
not privileged) to support and verify any Losses which the Indemnified Party
believes give rise to a claim for indemnification hereunder and shall give the
Indemnifying Party reasonable access to all books, records and personnel in the
possession or under the control of the Indemnified Party which would have
bearing on such claim.



                (c)

In the case of third-party claims with respect to which an Indemnification
Notice is given, the Indemnifying Party will have the right at any time to
assume and thereafter conduct the defense of the third party claim with counsel
of his, her or its choice; provided, however, that the Indemnifying Party will
not consent to the entry of any judgment or enter into any settlement with
respect to the third party claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably) unless the judgment or
proposed settlement involves only the payment of money damages and does not
impose an injunction or other equitable relief upon the Indemnified Party.
Unless and until an Indemnifying Party assumes the defense of the third party
claim, however, the Indemnified Party may defend against the third party claim
in any manner he, she or it reasonably may deem appropriate. In no event will
the Indemnified Party consent to the entry of any judgment or enter into any
settlement with respect to the third party claim without the prior written
consent of each of the Indemnifying Parties, (not to be withheld unreasonably)
and no Indemnifying Party shall have any liability in respect of any such
judgment or settlement to which it has not consented.



        7.7

Subrogation. Upon making any payment to the Indemnified Party for any
indemnification claim pursuant to this Article VII, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any right which the Indemnified
Party may have against any third parties with respect to the subject matter
underlying such indemnification claim and the Indemnified Party shall assign any
such rights to the Indemnifying Party.



ARTICLE VIII


MISCELLANEOUS AND GENERAL



        8.1

Expenses. All costs and expenses (including all legal, accounting, broker,
finder or investment banker fees) incurred in connection with this Agreement and
the transactions contemplated hereby are to be paid by the party incurring such
expenses except as expressly provided herein. Notwithstanding the foregoing or
anything to the contrary contained herein, in the event that any dispute between
any Buyer and any Seller results in litigation, arbitration, mediation or any
other contest, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party



-36-



with respect to this Agreement, including, but not limited to, reasonable
attorneys' fees and expenses.

        8.2

Successors and Assigns. This Agreement is binding upon and inures to the benefit
of the parties hereto and their respective successors and assigns, but is not
assignable by any party without the prior written consent of the other parties
hereto.



        8.3

Third Party Beneficiaries. Each party hereto intends that this Agreement does
not benefit or create any right or cause of action in or on behalf of any Person
other than the parties hereto, except as provided in Section 6.5 and with
respect to the Buyer Indemnitees and the Seller Indemnitees in their capacity as
such.



        8.4

Further Assurances. The parties shall execute such further instruments and take
such further actions as may reasonably be necessary to carry out the intent of
this Agreement. Each party hereto shall cooperate affirmatively with the other
parties, to the extent reasonably requested by such other parties, to enforce
rights and obligations herein provided.



        8.5

Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing, and sent by facsimile
transmission (electronically confirmed), delivered in person, mailed by first
class registered or certified mail, postage prepaid, or sent by Federal Express
or other overnight courier of national reputation, addressed as follows:



                If to the Buyers:

                        Moog Inc.
                        Seneca & Jamison Road
                        East Aurora, New York 14052
                        Attention:  Robert R. Banta, Executive Vice President &
CFO
                        Fax: (716) 687-5465

                with a copy to:

                        Hodgson Russ LLP
                        One M&T Plaza
                        Buffalo, New York 14203
                        Attention: John B. Drenning, Esq. and Robert J.
Olivieri, Esq.
                        Fax: (716) 849-0349

-37-

                If to the Sellers:

                        Kaydon Corporation
                        315 East Eisenhower Parkway, Suite 300
                        Ann Arbor, Michigan 48108
                        Attn: Brian P. Campbell, President
                        Fax: (734) 747-6928

                with a copy to:

                        Dykema Gossett PLLC
                        2723 South State Street, Suite 400
                        Ann Arbor, Michigan 48104
                        Attn: Barbara A. Kaye
                        Fax: (734) 214-7676

or to such other address with respect to a party as such party notifies the
other in writing as above provided.

        8.6

Complete Agreement. This Agreement and the Schedules and Exhibits hereto,
together with the Confidentiality Agreement, contain the complete agreement
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior agreements and understandings between the
parties hereto with respect thereto.



        8.7

Captions. The captions contained in this Agreement are for convenience of
reference only and do not form a part of this Agreement.



        8.8

Amendment. This Agreement may be amended or modified only by an instrument in
writing duly executed by Sellers and Buyers; provided, however, that no
amendment may be made that is prohibited by any Law.



        8.9

Governing Law. This Agreement is to be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
rules of conflict of laws.



        8.10

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.



        8.11

Counterparts and Facsimile Signatures. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original but all of which
will constitute but one instrument and by facsimile.



-38-

        8.12

Consent to Jurisdiction and Service of Process. Except for the matters to be
decided by the Arbitration Firm pursuant to Section 2.3 and 6.4(a), the parties
hereto hereby submit to the jurisdiction of any state or federal court sitting
in Washtenaw County, Michigan in respect of the interpretation and enforcement
of the provisions of this Agreement and any related agreement, certificate or
other document delivered in connection herewith and hereby waive, and agree not
to assert, any defense in any action, suit or proceeding for the interpretation
or enforcement of this Agreement and any related agreement, certificate or other
document delivered in connection herewith, that they are not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that this Agreement may not be enforced in or by such courts
or that their property is exempt or immune from execution, that the suit, action
or proceeding is brought in an inconvenient forum, or that the venue of the
suit, action or proceeding is improper. Service of process with respect thereto
may be made upon Buyers or Sellers by mailing a copy thereof by registered or
certified mail, postage prepaid, to such party at its address as provided in
Section 8.5 hereof.

        8.13

No Liability as Representatives.



                (a)

Each of the Sellers hereby authorizes Kaydon to make and deliver any
certificate, notice, consent or instrument required or permitted to be made or
delivered under this Agreement, which Kaydon determines in its sole discretion
to be necessary, appropriate or desirable. Any party receiving a certificate,
notice, consent or instrument from Kaydon is entitled to rely upon, and act in
accordance with, such certificate, notice, consent or instrument. Buyers and the
Companies will have no liability to any of the Sellers, arising out of the acts
or omissions of Kaydon or any disputes among any of the Sellers or among any of
the Sellers and Kaydon. Buyers may rely entirely on its dealings with, and
notices to and from, Kaydon to satisfy any obligations the Buyers might have to
or from any of the Sellers under this Agreement or with respect to the
transactions contemplated hereby.



                (b)

Each of the Buyers hereby authorizes Moog to make and deliver any certificate,
notice, consent or instrument required or permitted to be made or delivered
under this Agreement, which Moog determines in its sole discretion to be
necessary, appropriate or desirable. Any party receiving a certificate, notice,
consent or instrument from Moog is entitled to rely upon, and act in accordance
with, such certificate, notice, consent or instrument. Sellers will have no
liability to any of the Buyers, arising out of the acts or omissions of Moog or
any disputes among any of the Buyers or among any of the Buyers and Moog.
Sellers may rely entirely on its dealings with, and notices to and from, Moog to
satisfy any obligations the Sellers might have to or from any of the Buyers
under this Agreement or with respect to the transactions contemplated hereby.



        8.14

Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning



-39-



the same or similar subject matter is correct or is not breached will not affect
the incorrectness or a breach of such initial representation or warranty.

[Signatures on Following Page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-40-





        IN WITNESS WHEREOF, Buyers and Sellers have caused this Agreement to be
executed as of the day and year first above written.



 

MOOG INC.

      By:     Name:   Title:           MOOG CONTROLS LIMITED       By:     Name:
  Title:           MOOG CANADA CORPORATION       By:     Name:   Title: KAYDON
CORPORATION       By:     Name:   Title:           KAYDON CORPORATION LIMITED  
    By:     Name:   Title:           KAYDON ACQUISITION IX, INC.       By:    
Name:   Title:

-41-



Table of Contents

        ARTICLE I DEFINITIONS 1           ARTICLE II SALE AND PURCHASE 7   2.1  
Sale and Purchase of Shares 7   2.2   Purchase Price 7   2.3   Purchase Price
Adjustment 7           ARTICLE III CLOSING AND DELIVERIES 9   3.1   Closing 9  
3.2   Deliveries by Sellers 9   3.3   Deliveries by Buyers 10   3.4   Consents
to Assignment 10   3.5   Stock Transfer Stamp Tax 11           ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS 11   4.1   Organization and Standing
11   4.2   Capitalization 11   4.3   No Subsidiaries or Investments 12   4.4  
Authority, Validity and Effect; No Conflict; Required Filings and Consents 12  
4.5   Financial Statements; No Undisclosed Liabilities 12   4.6   Taxes 13   4.7
  Title; Sufficiency of Assets 14   4.8   Real Property 14   4.9   Compliance
with Laws 15   4.10   Permits 15   4.11   Employee Benefit Plans 15   4.12  
Material Contracts 17   4.13   Government Contracts 18   4.14   Legal
Proceedings 19   4.15   Intellectual Property 19   4.16   Insurance 20   4.17  
Personnel 20   4.18   Environmental Matters 22   4.19   Conduct of Business in
Ordinary Course 23   4.20   Suppliers and Customers 23   4.21   Absence of
Certain Commercial Practices 23   4.22   Warranty; Product Liability 24   4.23  
No Brokers 24   4.24   Transactions with Stockholders, Officers, Directors, Etc
24   4.25   Company Debt 24   4.26   Loss Contracts 25   4.27   Export Control
Regulations 25   4.28   Banks, Brokers and Proxies 25

-i-



Table of Contents
(continued)

                      4.29   Accounts Payable and Notes Payable; Accruals 25  
4.30   Accounts Receivable 25   4.31   Inventory 25   4.32   Disclaimer of other
Representations and Warranties 26           ARTICLE V REPRESENTATIONS AND
WARRANTIES OF BUYERS 26   5.1   Investment Intent 26   5.2   Organization and
Standing 26   5.3   Authorization, Validity and Effect 26   5.4   No Conflict;
Required Filings and Consents 27   5.5   No Reliance 27   5.6   Litigation 27  
5.7   No Brokers 27           ARTICLE VI COVENANTS AND AGREEMENTS 27   6.1  
Publicity 27   6.2   Records 27   6.3   Employee Matters 28   6.4   Tax Matters
28   6.5   Kaydon Name 32   6.6   Insurance Claims 32   6.7   Change of Name
Agreements 32   6.8   Additional Information for SEC Filings 32   6.9  
Intercompany Debt 33   6.10   Sale Bonus Payments 33   6.11   Certain Patent 33
          ARTICLE VII REMEDIES 33   7.1   Survival 33   7.2   Indemnification by
Buyers 34   7.3   Indemnification by Sellers 34   7.4   Exclusive Remedy 34  
7.5   Limitations on Reimbursement to Buyer Indemnitees 35   7.6   Procedures 35
  7.7   Subrogation 36           ARTICLE VIII MISCELLANEOUS AND GENERAL 36   8.1
  Expenses 36   8.2   Successors and Assigns 37   8.3   Third Party
Beneficiaries 37   8.4   Further Assurances 37   8.5   Notices 37   8.6  
Complete Agreement 38

-ii-



Table of Contents
(continued)

                      8.7   Captions 38   8.8   Amendment 38   8.9   Governing
Law 38   8.10   Severability 38   8.11   Counterparts and Facsimile Signatures
38   8.12   Consent to Jurisdiction and Service of Process 39   8.13   No
Liability as Representatives 39   8.14   Independence of Covenants and
Representations and Warranties 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-iii-

Table of Exhibits and Schedules

EXHIBITS       Exhibit A Net Working Capital Schedule Exhibit B Form of
Transition Services Agreement Exhibit C Severance and Continuation Benefits/Stay
Bonuses Exhibit D Allocation Exhibit E Form of Resignation and Release Exhibit F
Form of Section 116 Withholding Escrow Agreement Exhibit G Form of Power of
Attorney     SCHEDULES       Schedule 1 Intercompany Trade Payables Schedule
2.2(a) Purchase Price Allocation Schedule 3.2(f) Officer and Director
Resignations Schedule 4.2 Capitalization Schedule 4.4(b) Conflicts Schedule
4.4(c) Consents of the Companies Schedule 4.5(a) Financial Statements Schedule
4.5(a)-1 Reconciliation of Financial Information Schedule 4.5(b) Deviations from
GAAP Schedule 4.5(c) Liabilities Schedule 4.7(a) Title to Assets Schedule 4.7(b)
Assets Owned by Others Schedule 4.8(a) Owned Real Property Schedule 4.8(b)
Leased Real Property Schedule 4.10 Permits Schedule 4.11(a) Employee Plans
Schedule 4.11(i) Post-Retirement or Post-Employment Benefits Schedule 4.12(a)
Material Contracts Schedule 4.13(a) Government Contracts and Government
Subcontracts Schedule 4.13(b) Government Contract Investigations Schedule 4.14
Legal Proceedings Schedule 4.15(a) Intellectual Property Schedule 4.17(c)
Company Employees Schedule 4.17(d) Severance and Similar Obligations Schedule
4.17(e) Inactive Company Employees Schedule 4.17(f) Company Employees not
At-Will Schedule 4.17(i) Recent Company Employee Terminations Schedule 4.18
Environmental Matters Schedule 4.19 Conduct of Business Schedule 4.22(a)
Warranty; Product Liability Schedule 4.22(b) Recalled and Withdrawn Products



 

Schedule 4.24 Transactions with Stockholders, Officers, Directors, etc. Schedule
4.25 Company Debt Schedule 4.26 Loss Contracts Schedule 4.27 Export Control
Regulations Schedule 4.28 Banks, Brokers and Proxies Schedule 4.31 Inventory
Schedule 6.10 Sale Bonuses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-ii-

Exhibit A

Basis of Preparation: Working capital of the Companies shall be prepared based
on the operations of the Companies and reflect the underlying activity of such
operations.

For purposes of the Final Net Working Capital Statement, Working Capital of the
Companies is defined as current assets minus current liabilities of the
companies, calculated in accordance with US GAAP, with the following exceptions
and clarifications outlined below:

  1. The calculation of current assets and current liabilities shall exclude the
following:     a. Any short term intercompany accounts (e.g. I/C Balance
Corporate and I/C Balance Other)     b. Liabilities related to income taxes
payable (e.g. Federal Tax Payable, State Tax Payable)     c. Liabilities related
to accruals for medical benefits at Electro-Tec (currently maintained on Kaydon
books)     d. Warranty reserve of approximately US$31,868 at Focal Technologies
    e. Advertising expense accrual for trade show and adjustment to rent expense
for retroactive rent review accrual at IDM of approximately US$13,015 in
aggregate.     f. Any prepaid asset relating to insurance coverages which are to
be terminated at closing.     g. Any amount in accrued sales tax at Focal
representing withholding tax on interest payable on intercompany debt to Kaydon.
    h. Deferred tax assets and liabilities at Electro-Tec and Focal.         2.
Except as noted herein, the Final Net Working Capital Statement shall be
prepared using the same accounting methods, policies, practices and procedures,
with consistent classifications, judgments and estimation methodologies, as were
used in preparing the month-end April 30, 2005 unaudited combined balance sheet
of the Companies, and shall not take into account any changes in circumstances
or events occurring after the Closing Date.         3. In preparing the Final
Net Working Capital Statement, the respective amounts included in the Final Net
Working Capital Statement for all reserves and for asset valuation allowances
that were valued for the unaudited April 30, 2005 balance sheet by subjective
estimates shall be calculated using the same methodology in respect of such
items on the unaudited April 30, 2005 balance sheet except to reflect changes in
circumstances or events occurring and based on the most current information
known to Kaydon, between the date of the unaudited April 30, 2005 balance sheet
and the Closing Date.         4. The parties agree that Final Net Working
Capital shall include book Cash and book overdraft, if any, of the Companies as
of the close of business on the Closing Date.